***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                         APPENDIX
                      IN RE AVIA M.*
          Superior Court, Juvenile Matters at New Britain
                    File No. H14-CP16-011696-A

                 Memorandum filed April 3, 2018

                           Proceedings

  Memorandum of decision after completed trial to
court. Judgment for petitioner.
  Christopher N. Oakley, for the respondent mother.
   Amy Collins, assistant attorney general, for the peti-
tioner.
  Lizabeth Mindera, for the minor child.
                          Opinion

   HON. STEPHEN F. FRAZZINI, JUDGE TRIAL REF-
EREE. Avia M., the child named above, is two years
old,1 and she needs a sober, competent caretaker and
a safe and stable home. Claiming that her parents can
provide her with neither, on May 2, 2017, the Commis-
sioner of Children and Families (commissioner) filed
the pending petition to terminate their parental rights
(TPR) under General Statutes § 17a-112. As statutory
grounds for termination, the petition alleges, pursuant
to § 17a-112 (j) (3) (B) (i), that the child was previously
found neglected and that both parents have failed to
rehabilitate such that they can assume a responsible
position in the child’s life in a reasonable time. The
petition also alleges, pursuant to § 17a-112 (j) (3) (E),
that the child is less than seven years of age and
neglected, and that the father has both failed to rehabili-
tate and has lost parental rights as a consequence of
another TPR petition for a different child. The petition
further claims that termination is in the child’s best
interest. Both parents appeared on the initial hearing
date for the petition and, after being appointed counsel
and advised of their rights, denied the allegations of
the petition. Trial was then scheduled for two days in
January, 2018. For the reasons discussed below, the
petition is granted and the commissioner is appointed
statutory parent for the child.
   Trial began on January 8, 2018, and evidence contin-
ued for two more days. When the father, Antonio M.,
failed to appear on the first day of trial, a default was
entered against him pursuant to Practice Book § 35a-8
(a).2 The petitioner’s motion to amend the petition to
include additional factual allegations was thereafter
granted without objection. Before evidence began, the
mother, Agnieszka G., was advised in accordance with
In re Yasiel R., 317 Conn. 773, 794, 120 A.3d 1188 (2015).
The court also granted the petitioner’s motion for judi-
cial notice and notified the parties that, pursuant to § 2-
1 of the Connecticut Code of Evidence, it would take
judicial notice of the contents of the court files, includ-
ing memoranda of hearings and court orders, involving
this child and her maternal and paternal half-siblings,
except that factual assertions contained in pleadings,
motions, or other documents filed by the parties would
be taken as substantively true only if independent evi-
dence thereof was introduced and found credible in
this proceeding or was subject to the finality principles
of res judicata or collateral estoppel.
  During trial, the court heard testimony from the fol-
lowing witnesses:3
• Amber Orvis, a social worker employed by the
  Department of Children and Families (DCF or
  department) who was assigned to a child protection
  investigation in 2014 when the New Britain Police
   Department notified DCF about domestic violence
   between these parents in the presence of Aaliya,
   Avia’s older maternal half-sibling who was then nine
   years old, and again in 2016, when The Hospital of
   Central Connecticut notified DCF that Ms. G. had
   tested positive for cocaine and marijuana4 at the
   time of Avia’s birth, and who is the author of the
   TPR social study;
• Kristi Shooner, a DCF social worker who has super-
  vised some of the mother’s visits with the child;
• Kara Fazzolari, a DCF social worker previously
  assigned to the cases for Avia and Aaliya and who
  is the author of the addendum to the TPR social
  study;
• Alison Sroka, the DCF social worker currently
  assigned to Avia’s case;
• Samantha Larkin, a residential counselor at the New
  Life Center (NLC), which is an inpatient mother-
  child substance abuse treatment program of Com-
  munity Health Resources (CHR) and where Ms. G.
  resided between April and November of 2016;
• Lori Bergeron, a counselor at CHR’s Milestone Pro-
  gram, an inpatient substance abuse treatment pro-
  gram at which Ms. G. was a patient from November
  28, 2017, until she was successfully discharged from
  that program approximately thirty days later;5
• Diane Gediman, a case manager for the Supportive
  Housing for Families program, which is funded by
  DCF through a contract with The Connection and
  a subcontract with Wheeler Clinic and who provided
  housing assistance and case management services
  to Ms. G.;
• Daniel Millstein, a licensed clinical social worker
  employed by the Farrell Treatment Center (FTC),
  which provides treatment for substance abuse and
  ‘‘co-occurring disorders’’ and at which the mother
  has been a client during three periods relevant to
  these proceedings;
• Officer Matthew Morczko, of the New Britain Police
  Department, who concluded there was no prob-
  able cause for an arrest after investigating a report
  made by Ms. G. on August 22, 2017, that Mr. M. had
  accosted and injured her in her own dwelling;
• Officer Timothy Bradle of the Berlin Police Depart-
  ment, who arrested the mother on November 5,
  2017, after finding her intoxicated and sitting in the
  driver’s seat of a motor vehicle that had a key in
  the ignition and ‘‘was in someone’s yard next to a
  basketball court’’; Transcript of testimony on Janu-
  ary 8, 2018, p. 21;
• Tina Schaffer, the director of admissions at the
  American Institute, a school offering vocational
   medical programs and at which Ms. G. has enrolled
   in a program to become a Certified Nurse’s Assis-
   tant.
In addition, the parties introduced the following exhib-
its into evidence:
• The specific steps ordered on numerous occasions
  for the father and mother to take in order to reunite
  with Avia;
• The TPR social study dated April 24, 2017, and an
  addendum dated December 13, 2017;
• Copy of a Memorandum of Decision in In re Antonio
  S., Superior Court, judicial district of Hartford, Juve-
  nile Matters, Docket No. H12-CP97-004596-A (Janu-
  ary 16, 2009), terminating the parental rights of this
  respondent father with respect to the minor child
  in that petition brought by the Commissioner of
  Children and Families;
• The DCF ‘‘Investigation Protocol,’’ with certain
  redactions, narrating the department’s response,
  investigations, findings and conclusions upon being
  notified that the toxicology screens after Ms. G. gave
  birth to Avia were positive for cocaine and mari-
  juana;
• The following records from Community Health
  Resources:

   • The Adult Clinical Assessment form done at the
     mother’s admission to CHR’s New Life Center on
     April 29, 2016;

   • A CHR ‘‘Drug/Breathalyzer Results’’ form dated
     April 30, 2016, and showing positive breathalyzer
     tests for cocaine and tetrahydrocannabinol
     (THC) for the mother upon her admission to the
     New Life Center on that date;

   • Excerpts from the treatment records for the
     mother while she attended the New Life Center;

   • The Discharge Form completed when she left the
     NLC on November 14, 2016;

   • The Adult Clinical Assessment form done at the
     mother’s admission to CHR’s inpatient Milestone
     Program on November 29, 2017;

   • Excerpts from Ms. G.’s treatment notes while she
     was at the Milestone Program;

   • Excerpts from the Discharge Form completed
     upon Ms. G.’s successful discharge from the Mile-
     stone Program;
• A copy of the DCF Form 136, Report of Suspected
  Child Abuse or Neglect, submitted to the department
  on November 7, 2016, by a residential aide at the
   New Life Center after the mother returned there
   from a day pass on that date and ‘‘admitted to relaps-
   ing and driving under the influence with her infant
   daughter in the car.’’ Petitioner’s exhibit 12;
• The following records from Community Mental
  Health Affiliates (CMHA):

  • The Intake Assessment Form prepared when the
    mother entered the Adult Intensive Outpatient
    Program there on March 9, 2017; and

  • The Discharge Referral and Recommendations
    form prepared when she was discharged from
    that facility on May 8, 2017, ‘‘due to needing a
    higher level of care at this time.’’ Petitioner’s
    exhibit 30, p. 1;
• Excerpts from the DCF Running Narrative for Janu-
  ary 20, 23, and 25, 2017; May 8 and 9, 2017; and June
  12 and 16, 2017;
• The following records from the Farrell Treatment
  Center:

  • The Recovery and Treatment Plan, dated Septem-
    ber 19, 2017, for the mother at the Farrell Treat-
    ment Center;

  • Results of drug tests performed on the mother
    at Quest Diagnostics on various dates in 2017
    when she was a patient at the Farrell Treatment
    Center;
• The re´sume´ of Daniel J. Millstein;
• The following records from The Connection, the
  agency that contracts with Wheeler Clinic to admin-
  ister the Supportive Housing Program:

  • DCF Monthly Client Contact Reports regarding
    the mother’s interactions in particular months
    with her case manager for the program between
    October, 2016, and February, 2017;6 and

  • Excerpts from Client Chronological Notes
    between September 1, 2017, and December 2,
    2018;
• Treatment records for the mother from Hartford
  HealthCare (HHC) when she went to HHC’s
  Plainville facility on various occasions in 2017 and
  when she went to The Hospital of Central Connecti-
  cut on August 27, 2017, complaining that she had
  been assaulted earlier that day by the father;
• A 21 page document titled ‘‘Participant Profile’’ from
  the Prudence Crandall Center dated January 8, 2018,
  regarding Ms. G.’s contacts with that program on
  various dates between October 1, 2013, and October
  12, 2017;
• The following records prepared by the mother’s
   therapist, Ronald Klemba, from the Healing House
   of CT: ‘‘Mental Health Care Plan’’ dated April 12,
   2017; a letter regarding her treatment there and diag-
   nosis dated October 4, 2017; and ‘‘Psychotherapy
   Treatment Records’’ of individual therapy sessions
   between January, 2017, and January, 2018;
• Copies of police reports, some of which contained
  redactions, from the New Britain Police Department
  for incidents occurring on the following dates:

  • February 16, 2015 (when the father was taken to
    a hospital for observation after he sent photos
    to the mother suggesting that he intended to hurt
    himself and he then admitted making statements
    to the mother and police that he was intoxicated,
    depressed and might harm himself);

  • February 20, 2015 (when the father was arrested
    for disorderly conduct, unlawful restraint and
    risk of injury after he held the mother down on
    her bed and then caused property damage in the
    presence of then ten year old Aaliya);

  • March 30, 2015 (when police went to the mother’s
    home after receiving an anonymous call about a
    possibly physical domestic incident there, spoke
    to the mother, who denied that the father was
    present and said that her daughter Aaliya was
    yelling in her sleep, but the father was found
    hiding under a blanket and then arrested for viola-
    tion of a ‘‘no contact,’’ ‘‘stay away’’ protective
    order7);

  • May 18, 2015 (when the father was arrested on
    five counts of violation of a protective order after
    the mother reported that he had been at her home
    and police confirmed that there were five active
    protective orders prohibiting him from contact
    with her or being at her residence);

  • June 11, 2015 (when the police responded to an
    anonymous complaint of a protective order viola-
    tion, went to the mother’s apartment, and
    searched for the father inside her residence with-
    out finding him);

  • June 15, 2015 (when the police went to the moth-
    er’s home in the early morning hours after receiv-
    ing an anonymous telephone call ‘‘stating they
    observed a male and female at the residence
    arguing’’ but the mother denied that the father
    was present or that any argument had occurred
    and would not allow police to enter her res-
    idence);

  • July 20, 2015 (when the police were unable to
    return a phone call made by the mother because
    her voice mailbox was full);
  • August 5, 2015 (when the mother reported that
    the father had taken a vehicle belonging to the
    maternal grandmother without permission);

  • August 16, 2015 (when the mother reported that
    Mr. M. had punched her in the face several times,
    a week earlier, and had threatened her earlier that
    day but the investigating police officer concluded
    that the remarks she was reporting did not consti-
    tute a threat and, after speaking to a third person,
    that the father had not caused any injury);

  • December 5, 2015 (when the mother reported to
    the police that the respondent father had entered
    her room in the early morning hours while she
    was sleeping, yelled at her, pushed her in the
    face, cut her upper lip and slammed a phone
    on a dresser, then took her vehicle without her
    permission, and the police concluded that the
    father had violated a protective order8 but, unable
    to find him, decided to seek a warrant for his
    arrest on charges of assault in the third degree,
    disorderly conduct, violation of a protective
    order, and taking a motor vehicle without the
    owner’s permission);

  • December 9, 2015 (reporting the father’s arrest
    on a warrant for assault in the third degree and
    another charge that was redacted by agreement
    of the parties);

  • June 29, 2017 (when the father was arrested for
    breach of peace, criminal mischief in the third
    degree, and violation of a protective order after
    the mother complained that he had damaged the
    door to her residence); and

  • August 27, 2017 (when the police responded to
    a report by the mother that the father had
    assaulted her in her home but police officers
    found no probable cause because they did not
    find her report credible);9
• A Berlin Police Department case incident report
  regarding an arrest of the mother for operating
  under the influence and interfering with a police
  officer on November 5, 2017, after she was found
  under the influence of drugs or alcohol in her vehicle
  and then did not cooperate with the investigating
  officers; still photographs taken at the scene of the
  arrest; and a video recording from the ‘‘dash cam
  video’’ from one of the police cruisers on the scene
  showing Ms. G. outside her vehicle and then in the
  back seat of the police cruiser;
• Copies of the criminal history conviction records
  for the mother and father, dated September 6, 2017,
  from the Department of Emergency Services and
   Public Protection that showed the following:

  • The father was arrested on March 30, 2015, for
    violation of a protective order and on May 18,
    2015, for five additional counts of that same
    offense, and was convicted on all of those charges
    on July 15, 2015, for which he received concurrent
    sentences of three years of incarceration, execu-
    tion suspended, and three years of probation;

  • The father was convicted for violations of those
    probations on May 4, 2016, and received concur-
    rent sentences of 18 months incarceration;

  • The father was arrested on December 9, 2015,
    for the assault on the mother that had occurred
    on December 5, 2015, and was convicted of this
    charge on May 4, 2016, and received a sentence
    of one year in jail, concurrent with the 18 month
    sentence for the violations of probation;

  • The father was arrested on June 29, 2017, as
    described above; and

  • The mother was arrested on November 5, 2017,
    as described above;
• A log from the Department of Correction listing the
  father’s telephone calls between December 18, 2015,
  and December 6, 2016, and a DVD disk containing
  recordings of those calls (only four of which were
  introduced into evidence); and
• A copy of the Protection Order Registry dated Janu-
  ary 2, 2018, showing the following active and expired
  family violence protective orders, all with Ms. G. as
  the protected person:

  • An unexpired 2005 family violence protective
    order against the mother’s ex-husband (and Aali-
    ya’s father), Marciej W.;

  • Nine expired family violence protective orders
    against Mr. M. in criminal prosecutions brought
    against him in 2013 (two orders), 2014 (one
    order), and 2015 (six orders);

  • A standing criminal protective order entered
    against him on September 20, 2016, and not expir-
    ing until 2099; and

   • A full, no contact protective order that had been
      entered on June 30, 2017, in the criminal prosecu-
      tion pending against father at the close of evi-
      dence in this proceeding and was in effect until
      the next hearing date scheduled after the close
      of evidence.
  After the close of evidence and the receipt of tran-
scripts, the parties submitted trial briefs, the last one
being filed on March 1, 2018, and then waived oral
closing argument that had originally been requested.
The court is not aware of proceedings pending in any
other court regarding the custody of the child and has
jurisdiction. As neither parent has claimed Native Amer-
ican heritage, the requirements of the Indian Child Wel-
fare Act are not pertinent to these proceedings. The
court has carefully considered the petition, the evidence
presented, and the information or materials judicially
noticed according to the standards required by law. The
matter is now ready for decision, and the facts found
herein were established by clear and convincing
evidence.
                            I
         PRELIMINARY FINDINGS OF FACT
                            A
                   Effect of Default
   The respondent father, Anthony M., has been
defaulted. Practice Book § 32a-2 (a) provides that child
protection proceedings, including this petition for ter-
mination of parental rights, are civil matters. See also
In re Samantha C., 268 Conn. 614, 634, 847 A.2d 883
(2004), and In re Shonna K., 77 Conn. App. 246, 253,
822 A.2d 1009 (2003). As in other civil matters, the entry
of a default establishes admission of the material facts
constituting the petitioner’s cause of action and conclu-
sively determines that the petitioner has prevailed on
each of the elements at issue in the adjudicatory phase
of this proceeding. Commissioner of Social Services
v. Smith, 265 Conn. 723, 732–33, 830 A.2d 228 (2003)
(respondent in child support proceeding who fails to
respond to pleadings ‘‘is deemed to have judicially
admitted the underlying facts of the support petition’’);
see also Bank of America, FSB v. Franco, 57 Conn.
App. 688, 693, 751 A.2d 394 (2000). When the respondent
father failed to appear for trial and was defaulted, ‘‘the
court was permitted to take the facts contained in the
pleadings to be true [as to him] and to rely on those
facts in making its decision as to adjudication.’’ In re
Pedro J. C., 154 Conn. App. 517, 521 n.3, 105 A.3d 943
(2014), overruled on other grounds by In re Henrry P.
B.-P., 327 Conn. 312, 173 A.3d 928 (2017), citing In re
Natalie J., 148 Conn. App. 193, 207, 83 A.3d 1278, cert.
denied, 311 Conn. 930, 86 A.3d 1056 (2014). In an abun-
dance of caution, appropriate to the gravity of the TPR
issues at hand, however, the court has further consid-
ered the petitioner’s evidence addressing the adjudica-
tory issues.
                            B
               The Mother, Agnieszka G.
  The respondent mother has a long history of mental
health, domestic violence, and substance abuse issues
that have negatively affected both her and her two chil-
dren. In a telephone conversation she had on November
19, 2016, with the respondent father, she admitted that
she has been an addict for more than 20 years. See
recording 461, on petitioner’s exhibit 29. In April, 2016,
and again in November, 2017, she told treatment provid-
ers that she was using $40 to $100 worth of cocaine on
a daily basis. Petitioner’s exhibit 17, CHR Intake Form
dated April 19, 2016, p. 1;10 respondent mother’s exhibit
C, p. 12 of Intake Form;11 and testimony of Lori Berg-
eron, her counselor at Milestone.12 On numerous occa-
sions between 2005 and the present,13 the mother’s
substance abuse substantially impaired her ability to
care for her children, including the occasion in Novem-
ber, 2016, when she drove while intoxicated with Avia
in the car.
   Aaliya, who is Ms. G.’s older child, has been a witness
to extensive domestic violence involving Ms. G.
Between 2005 and 2016, there were numerous such
incidents between Ms. G. and Aaliya’s father, Ms. G.’s
mother (the children’s maternal grandmother), and
Avia’s father, Mr. M., the respondent father in the pre-
sent proceeding. Many of these incidents occurred
when Ms. G. was intoxicated or under the influence of
drugs. The evidence also showed that in 2014 and 2015
there were numerous incidents of domestic violence
between these two respondents, and at least two of
those incidents occurred in front of Aaliya, who was
nine years old at the time of the 2014 incident and
ten years old during the 2015 incident.14 After the 2014
domestic violence incident, DCF social workers ‘‘tried
to ensure the safety and well-being of Aaliya.’’ Tran-
script of testimony of Amber Orvis on January 8, 2018,
p. 128. Ms. G. would not cooperate with the department,
however, or let the DCF social worker into her home.
A vivid example of her unwillingness to cooperate is
provided by an incident, recounted credibly at trial by
DCF social worker Orvis, when that social worker went
to the mother’s home in an effort to ensure that Aalyia
was safe, and after she had made several attempts to
gain entry, Ms. G. leaned out of her window and said
‘‘Nice try. Try again.’’ Id., 129.15
   In July, 2015, Mr. M. was convicted on six counts of
violating a protective order that had been entered by
the criminal court with Ms. G. as the intended protected
person. He received suspended sentences of three years
on each of those counts and three years of probation.
In December, 2015, Mr. M. was arrested again, this time
for assault in the third degree after assaulting Ms. G.
in her home and trying to choke her, and in May, 2016,
he was convicted of that charge and two counts of
violation of probation, for which he received a total
effective sentence of 18 months of incarceration. The
call log from the Connecticut Department of Correction
(DOC) entered into evidence shows that Mr. M. and
Ms. G. were in constant telephone contact during that
period of incarceration.
   The mother’s older child, Aaliya, was also the subject
of a neglect petition brought in August, 2007, after DCF
received the report of domestic violence two months
earlier between Ms. G. and the maternal grandmother
that had resulted in minor injuries to Aaliya, as
described in footnote 13 of this opinion. That case
resulted in an adjudication of neglect and a period of
protective supervision. Ms. G.’s unaddressed mental
health and substance abuse issues and the repeating
cycle of domestic violence resulted in another neglect
petition being filed on Aaliya’s behalf in August, 2015,
on the ground that the child was living under conditions
injurious to her well-being. The summary of facts
alleged that Ms. G. had ‘‘not taken the proper steps to
protect Aaliya from exposure to domestic violence.’’
An addendum to the petition further alleged that the
mother had ‘‘neglected Aaliya by exposing her to the
verbal and physical abuse’’ between the parties and
‘‘puts the child at further risk as she demonstrates no
insight into the risk [that] relationship . . . poses to
Aaliya.’’ Neither parent appeared at the initial hearing
on September 17, 2015, and after finding that the mother
had been properly served, the child’s father had been
notified of the petition by publication and neither parent
was in the military services of the United States, the
court, Cohn, J., entered defaults against both parents,
adjudicated the child to be neglected, and ordered a
period of six months of protective supervision with the
mother.16 Although DCF again offered her services, Ms.
G. still had no interest in cooperating, and she refused
to sign any releases of information (which would have
been necessary so that DCF could refer her to a service
provider, for otherwise statutory confidentiality laws
would have prevented the department from discussing
her with any third party17).
   On March 31, 2016, two weeks after the expiration
of protective supervision in the 2015 neglect proceed-
ing, the department received a report from The Hospital
of Central Connecticut that Ms. G. had tested positive
for cocaine and marijuana at the time of Avia’s birth.
Although the baby’s urine tested negative for drugs,
the meconium was later determined to be positive for
cocaine. A DCF investigator spoke to hospital workers,
one of whom told the investigator that the mother had
acted erratically when told about the positive drug test
and had ‘‘presented manic at times in the hospital.’’
Petitioner’s exhibit 22, DCF Investigation Protocol, p.
6. When the investigator initially met with Ms. G., the
mother denied having used cocaine while pregnant, but
‘‘appeared sluggish, delayed in her responses . . .
[and] combative at times . . . . She did not appear
to be remorseful or apologetic. She did not appear to
understand the concerns concerning the drug exposure
and impact to her newborn infant.’’ Id., 7. A few hours
later, however, the mother ‘‘admitted to continuous
marijuana, cocaine and alcohol use throughout her
pregnancy with Avia [and that] . . . she is addicted to
drugs and needs help.’’ Id. (her admission to continuous
drug use during the pregnancy signifies that she had
been using drugs throughout the period of protective
supervision on the 2015 neglect case, and her lack of
cooperation had prevented the department from learn-
ing about that substance abuse). The department
offered to refer her to an inpatient substance abuse
program at which her newborn child might also be
placed with her, and although originally appearing
receptive to that suggestion, within a few days the
mother ‘‘was refusing to enter into substance abuse
treatment.’’ Id.
   At the hospital, the mother agreed to a DCF safety
plan that the maternal grandmother would take care of
Aaliya and Avia and not permit Ms. G. to have unsuper-
vised contact with the baby. On April 4, 2016, Avia
was released from the hospital, but two days later the
maternal grandmother asked DCF to take the child, and
Ms. G., who had also been released from the hospital,
admitted that ‘‘she got really drunk last night and
smoked marijuana.’’ Id., 8. She also told the social
worker: ‘‘If I had money, I would have bought cocaine
and did that too.’’ She told the social worker that ‘‘she
does not care anymore and that she wants DCF to take
her kids.’’ Id. The department invoked a 96 hour hold on
Avia and removed her from the maternal grandmother’s
care, sought and obtained orders of temporary custody
(OTCs) for both children,18 and filed neglect petitions
on behalf of both.
   On April 15, 2016, Avia’s parents both appeared at
the preliminary hearing on the OTC, were appointed
counsel and advised of their rights, entered denials to
the allegations of neglect, but agreed for the OTC to be
sustained. On April 28, 2016, Ms. G. entered an inpatient
substance abuse treatment program at the New Life
Center. Having continued to use drugs until then, she
tested positive for cocaine and marijuana upon intake.
According to the testimony of Samantha Larkin, a resi-
dential counselor at NLC, and certain written exhibits
prepared by NLC about the mother’s treatment there,
Ms. G. initially appeared to do well there. She worked
on her mental health issues (her counselor there testi-
fied that she had diagnoses of bipolar disorder and
attention deficit hyperactivity disorder), her substance
abuse history, and her ‘‘history of abusive relation-
ships,’’19 particularly with Avia’s father, Mr. M. On July
28, 2016, the mother entered a plea of nolo contendere
to the neglect petition, and the child was placed with
her at NLC under an order of protective supervision
for nine months (without prejudice to Mr. M., who was
allowed to stand silent as a noncustodial parent a
month later).
   On November 7, 2016, Ms. G. returned to the facility
from a pass in an intoxicated state, and she admitted
to having driven Avia in her vehicle while in that condi-
tion.20 NLC notified the department, which removed the
child from her mother’s care on a 96 hour hold, sought
and obtained another OTC for the child, and filed a
motion to modify the disposition (from protective
supervision to commitment). After initially contesting
that motion and the OTC, on November 28, 2016, both
parents subsequently agreed to the motion for modifica-
tion, the OTC was withdrawn, and Avia was committed
to the commissioner. She has been placed in nonrelative
foster care since then, in the same household where
she had lived during the three months between the
original OTC and her placement with Ms. G. under pro-
tective supervision at NLC.
   Ms. G. stayed at the NLC for only another week after
Avia’s removal and left the facility on November 14,
2016, against the advice of her counselor there. That
counselor, Samantha Larkin, testified that ‘‘I definitely
wanted her to stay,’’21 and the NLC Discharge Form
reports that ‘‘[c]lient presented irrational and impulsive
at time [of] discharge. Expectations for future function
are poor due to [client’s] inability to remain in treatment
and collaborate on discharge and aftercare in order to
facilitate a smooth transition back into the community.’’
Petitioner’s exhibit 5, CHR Discharge Form dated
November 15, 2016, p. 1. The DCF social worker recom-
mended to Ms. G. that she enter another inpatient
mother-daughter treatment program at Amethyst
House, but she refused. NLC referred her to the inten-
sive outpatient program at Wheeler Clinic, and DCF
then adopted that recommendation.
   While the mother was attending the inpatient mother-
child treatment program at the New Life Center
between April and November of 2016, DCF had referred
her to The Connection for case management and subsi-
dized housing through the Supportive Housing Pro-
gram. After leaving NLC, Ms. G. found a three bedroom
apartment that The Connection agreed would satisfy
the subsidy requirements, and Ms. G. moved into that
apartment later in November. The Supportive Housing
program provided her with ‘‘basic furniture’’ for the
apartment, paid off an outstanding electric bill of $1600,
and paid the gas company $100 to activate gas service.
(The Connection program also helped her in other ways,
such as assisting with immigration issues and providing
transportation to an inpatient program.) Ms. G. has lived
at that apartment ever since, although at the end of
evidence she was behind in her rent, out of compliance
with Supportive Housing requirements, and did not yet
have employment or legal income to pay for her rent
and other expenses.
  Over the course of the next few months after leaving
the NLC facility, Ms. G. entered and was discharged
unsuccessfully from a number of substance abuse treat-
ment programs. She began attending LifeLine, Wheeler
Clinic’s Adult Intensive Outpatient Program (IOP), but
by mid-January, 2017, however, she had relapsed on
cocaine and stopped going to treatment there, and
Wheeler Clinic then discharged her for noncompliance.
She told The Connection case manager that she had
stopped going to Wheeler Clinic because ‘‘LifeLine [IOP]
was not helping her.’’ Petitioner’s exhibit 18, DCF
Monthly Client Contact Reports from The Connection,
report dated February 3, 2017. She told a DCF social
worker on January 23, 2017, that she ‘‘wanted to go
inpatient’’; petitioner’s exhibit 23, Running Narrative
Document, p. 15 of 138; but two days later she said that
she no longer wanted to go inpatient ‘‘and felt she could
maintain her sobriety doing Intensive Outpatient Treat-
ment.’’ Id. Next, she went to the Intensive Outpatient
Program at the Farrell Treatment Center, but by the
end of February, 2017, she had also been discharged
from that program unsuccessfully, with Farrell recom-
mending that she engage in a higher level of care in an
inpatient program.
   Instead, Ms. G. went to another Intensive Outpatient
Program, this one at Community Mental Health Affili-
ates, beginning on March 9, 2017. From the court’s per-
spective, however, that treatment did not begin on an
auspicious note, as she lied to program staff at her
initial intake when she claimed that ‘‘she had been sober
8 years until she recently (Dec. 2016) relapsed on inter-
mittent cocaine and marijuana use when her abusive
husband was released from jail.’’ Petitioner’s exhibit
31, CMHA Intake Assessment, dated March 9, 2017, p.
1. She participated in that IOP program for two months,
but missed seventeen of her scheduled thirty-one
appointments. After she continued to relapse, CMHA
discharged her in May, 2017, as unsuccessful for non-
compliance with its treatment and poor attendance and
recommended a higher level of treatment for her in an
inpatient program.
   Over the next few months, the mother procrastinated
about entering the inpatient treatment that had been
recommended after her unsuccessful discharges from
the IOP programs at Farrell Treatment Center and
CMHA. For example, she told her The Connection case
manager that she ‘‘planned to go into rehab on May
22,’’ at the New Life Center in Putnam. Respondent
mother’s exhibit B, The Connection Client Chronologi-
cal Notes, unspecified date, p. 27. But her next formal
treatment was another IOP program, when she returned
to Farrell Treatment Center in August, 2017. Her atten-
dance there was sporadic, and after she admitted more
relapses and had some positive drug screens, FTC dis-
charged her in September, 2017, with another recom-
mendation that she enter inpatient treatment. She was
on a waiting list for an inpatient treatment program
at Rushford when, after another relapse in November,
2017, and operating a motor vehicle while under the
influence, she entered CMR’s 30 day inpatient Milestone
substance abuse treatment facility, from which she was
successfully discharged after approximately thirty days
of treatment. At of the end of evidence, she had returned
for outpatient treatment at FTC. Throughout the course
of these proceedings, DCF social workers have asked
her to submit to hair tests to assess her drug usage.
The specific steps directed her to ‘‘submit to random
drug testing; the time and method of testing will be up
to DCF to decide.’’ Ms. G. has refused to comply with
that request, except for one occasion, when she agreed
to provide a hair sample but then never actually did so.
   A recurring theme of the mother’s statements about
her substance abuse has been that her drug and alcohol
relapses are the result of two triggering motivations—
to relieve distress at violence from Mr. M. or to cope
with her emotions.22 The specific steps ordered when
Avia was committed to the commissioner on November
28, 2016, directed Ms. G. to engage in individual counsel-
ing, with goals that included for her to ‘‘[l]earn triggers
for substance abuse and alternative coping mecha-
nism[s],’’ ‘‘understand impact of domestic violence and
substance abuse on children,’’ ‘‘[a]ddress mental health
needs in individual counseling in order to maintain emo-
tional stability [and] continue in care for mental health
needs.’’ Petitioner’s exhibit 14, specific steps for
mother, Addendum. The specific steps also ordered
her to ‘‘[a]ttend and create an appropriate domestic
violence program,’’ and one of the goals of her individ-
ual counseling was to ‘‘[c]reate and maintain [a] safe,
stable, and nurturing home environment free from
domestic violence and substance abuse.’’ Id., p. 1 and
Addendum.
   Consistent with the specific steps, DCF referred the
mother for mental health treatment at Wheeler Clinic
after her discharge from the New Life Center program
in November, 2016, but Ms. G. instead chose to select
her own mental health clinician,23 and since January of
2017, she has been attending weekly therapy with Ron-
ald Klemba, a licensed marriage and family therapist
at Healing House of CT in New Britain. Social worker
Fazzolari testified that he ‘‘specializes in domestic vio-
lence.’’ Transcript of testimony, January 9, 2018, p. 111.
In a letter dated October 4, 2017, Klemba wrote that her
treatment with him was intended ‘‘to address symptoms
impairing her ability to function on certain levels’’ and
that she ‘‘has proven to be a reliable, engaged client.’’
Respondent mother’s exhibit F. His treatment records
for June, 2017 through January of 2018, however, show
that any progress she may have made has been slow
and, even when construed most favorably for her, that
she has just begun taking steps toward consistent sobri-
ety.24 It is significant, however, that even though Klem-
ba’s most recent treatment record introduced into
evidence commented that Ms. G. presented herself on
January 11, 2018, as ‘‘committed to sobriety,’’ therapist
Klemba’s own conclusion about her ‘‘progress’’ was that
she was ‘‘unchanged.’’ See Psychotherapy Treatment
Records for January 11, 2018, contained in respondent
mother’s exhibit F.
   After the 2014 report of domestic violence in front
of Aaliya, DCF referred Ms. G. to the Prudence Crandall
Center, a New Britain domestic violence shelter and
service provider. Records from that agency introduced
into evidence by the mother25 show that Prudence Cran-
dall staff twice called her home in 2014 but were unable
to reach her.26 The current DCF social worker, Alison
Sroka, was also then assigned to the mother’s case and
she testified that, ‘‘to my knowledge,’’ Ms. G. did not
seek any services from Prudence Crandall at that time.
Transcript of testimony, January 17, 2018, pp. 48–49.
The evidence shows that, in fact, the mother had
approximately ten contacts with Prudence Crandall
between 2014 and 2017 in which she received counsel-
ing and support. But, at least until recently,27 she contin-
ued her relationship with Mr. M. and incidents of
domestic violence continued to occur during most of
that time. The department social worker also provided
an opportunity for Ms. G. to meet for a consultation with
a domestic violence specialist at DCF, who suggested
various referrals to her. One of those was a domestic
violence program at The Hospital of Central Connecti-
cut, but the mother declined that service, telling her
social worker that she did not feel comfortable
addressing these issues in a group setting. She instead
agreed to a referral offered by DCF to Harold Fischer
and Associates, a private therapist offering individual-
ized domestic violence services. Unfortunately, she did
not follow up on that referral or begin services there.
                             C
                The Father, Antonio M.
  In 2009, the father’s parental rights were terminated
to his then 12 year old son, Antonio S., after Mr. M.
submitted his written consent in a TPR proceeding
brought in 2006 by the Commissioner of Children and
Families to terminate the parental rights of the child’s
natural mother and father. He is the father of eight
other children, including Avia, all of whom have had
involvement with DCF because of parental neglect.
  Mr. M. married the respondent mother in January,
2014. As has been previously discussed and is shown
by the police reports and his criminal conviction and
protective order history introduced into evidence, their
relationship has been marred by numerous incidents
of domestic violence on his part toward Ms. G. He
was incarcerated and serving the sentences imposed in
December, 2015, when the commissioner brought the
neglect petition on Avia’s behalf in April, 2016, and
there has been at least one more incident of domestic
violence between the parents since then.
  After Mr. M.’s release from incarceration in Decem-
ber, 2016, he spent three months at a halfway house in
New Britain, where he received anger management and
mental health services. The department also provided
him weekly visits with Avia while he was there. In
March, 2017, DCF social worker Orvis was developing
a discharge plan for him, when he abruptly left the
halfway house, and his whereabouts were then
unknown to DCF until he appeared at the initial hearing
on the TPR petition on June 2, 2017. He missed three
of the five scheduled visits with his daughter between
then and the end of trial.
   After that court hearing, DCF requested that Mr. M.
submit to a substance abuse evaluation and urine
screen, and he attended Wheeler Clinic for that purpose
in August, 2017. The toxicology report was negative
and there were no recommendations for treatment or
services. DCF also referred him to Radiance Innovative
Services for domestic violence services but, after
attending a few sessions, he stopped doing so. Although
the subject of a standing criminal protective order that
he not assault, threaten, abuse, or harass Ms. G., he
went to her home on June 29, 2017, and struck the door
to her premises ‘‘so hard that the trim on the inside
broke away and some wood split near the bottom
hinge.’’ Petitioner’s exhibit 9A, New Britain Police
Department Incident Report dated June 29, 2017, p. 2.28
He was arrested on charges of criminal mischief, breach
of the peace and violation of a protective order, which
remained pending at the close of evidence.
                           II
  ADJUDICATORY PHASE OF TPR PROCEEDING
   In the adjudicatory phase of a proceeding under
§ 17a-112 (j), the court must determine whether the
commissioner has proven by clear and convincing evi-
dence29 both a statutory ground for termination of
parental rights and that the department complied with
its reasonable efforts obligations. See In re William R.
III, 65 Conn. App. 538, 546, 782 A.2d 1262 (2001); In re
Michael R., 49 Conn. App. 510, 512, 714 A.2d 1279, cert.
denied, 247 Conn. 919, 722 A.2d 807 (1998). Reasonable
efforts need not be proven, however, if the petitioner
proves by clear and convincing evidence that a parent
was unwilling or unable to benefit from reunification
efforts. In re Jorden R., 293 Conn. 539, 552–53, 979 A.2d
469 (2009).
   Under Practice Book § 35a-7 (a), in the adjudicatory
phase of the proceeding, ‘‘the judicial authority is lim-
ited to evidence of events preceding the filing of the
petition or the latest amendment, except where the
judicial authority must consider subsequent events as
part of its determination as to the existence of a ground
for termination of parental rights.’’ See also In re
Anthony H., 104 Conn. App. 744, 757, 936 A.2d 638
(2007), cert. denied, 285 Conn. 920, 943 A.2d 1100
(2008). ‘‘In the adjudicatory phase, the court may rely
on events occurring after the date of the filing of the
petition to terminate parental rights when considering
the issue of whether the degree of rehabilitation is suffi-
cient to foresee that the parent may resume a useful role
in the child’s life within a reasonable time.’’ (Emphasis
omitted; internal quotation marks omitted.) In re Jenni-
fer W., 75 Conn. App. 485, 495, 816 A.2d 697, cert. denied,
263 Conn. 917, 821 A.2d 770 (2003).30 On the first day
of trial, after the father had been defaulted, the petition
was amended with regard to the factual allegations
supporting the petitioner’s claims for termination of the
respondents’ parental rights. That date has therefore
become the adjudicatory date on which the allegations
of the petition must be assessed.
                             A
              Reasonable Efforts Findings
   In TPR proceedings brought under § 17a-112 (j), the
court must determine whether there is clear and con-
vincing evidence that the department made reasonable
efforts to locate the parent and to reunify the child with
him or her, unless the court finds that the parent was
unable or unwilling to benefit from reunification efforts.
‘‘When making its reasonable efforts determination dur-
ing the adjudicatory phase, the court is limited to con-
sidering only those facts preceding the filing of the
termination petition or the most recent amendment to
the petition . . . .’’ In re Paul O., 141 Conn. App. 477,
483, 62 A.3d 637, cert. denied, 308 Conn. 933, 64 A.3d
332 (2013). But see In re Oreoluwa O., 321 Conn. 523,
543–44, 139 A.3d 674 (2016), holding that the reasonable
efforts obligation was properly measured in that case
by considering events after the TPR petition had
been filed.31
    Although requiring DCF to make ‘‘reasonable efforts’’
to reunify the child with the parent, neither the statute
nor the federal act from which the reasonable efforts
requirement is drawn defines either the term ‘‘reason-
able’’ or the term ‘‘efforts.’’ See, e.g., In re Eden F., 48
Conn. App. 290, 311, 710 A.2d 771 (1998), rev’d on other
grounds, 250 Conn. 674, 741 A.2d 873 (1999). Absent
any statutory definition, our courts have instead used
the commonly understood meanings of both terms. Id.,
311–12. As Judge Foley has aptly observed, ‘‘providing
services to rehabilitate the deficient parent is the crucial
ingredient to reasonable efforts.’’ (Emphasis omitted.)
In re Jessica H., Superior Court, judicial district of
Middlesex, Juvenile Matters, Child Protection Session
at Middletown (April 21, 1998) (Foley, J.). Moreover,
‘‘[t]he reasonableness of the department’s efforts must
be assessed in the context of each case. The word
reasonable is the linchpin on which the department’s
efforts in a particular set of circumstances are to be
adjudged, using the clear and convincing standard of
proof. . . . [R]easonable efforts means doing every-
thing reasonable, not everything possible. . . . [R]ea-
sonableness is an objective standard . . . and whether
reasonable efforts have been proven depends on the
careful consideration of the circumstances of each indi-
vidual case.’’ (Internal quotation marks omitted.) In re
Gabriella A., 154 Conn. App. 177, 182–83, 104 A.3d 805
(2014), aff’d, 319 Conn. 775, 127 A.3d 948 (2015). The
evidence in this case proved clearly and convincingly
that as of the adjudicatory date for the petition, the
department had made reasonable efforts to locate both
parents and reasonable efforts to reunify both parents
with the child.
                           1
             Reasonable Efforts to Locate
   The department has had ongoing contact with the
mother throughout the underlying neglect and TPR pro-
ceedings, and properly caused her to be served with
both petitions. The father was incarcerated and serving
an eighteen month sentence when the commissioner
brought the underlying neglect petition, and the depart-
ment caused him to be served in-hand with that petition.
On April 15, 2016, he appeared at the preliminary hear-
ing on the order of temporary custody (OTC) entered
ex parte seven days earlier. The father was advised of
his rights that day and appointed counsel, and along
with the mother agreed for the OTC to be sustained.
He was also specifically advised that day to keep his
address current with the department, his attorney, and
the clerk’s office, but after his release from incarcera-
tion in March, 2017, he did not initially do so. While he
was in parts unknown, DCF attempted to locate him
by asking his mother, other relatives, and former associ-
ates if they knew his location, and also did a Lexis
search for him, but was unable to ascertain his where-
abouts. After DCF submitted an affidavit to that effect,
the court authorized notice to him of the TPR petition
by publication. When he appeared at the initial hearing
on the TPR petition held on June 1, 2017, he provided
a New Britain address. Trial on the petition was sched-
uled that day, in father’s presence, for January 8 and 9
of 2018, at which time he did not appear. After his
appearance at the TPR plea, the department had ongo-
ing contact with him and provided visitation with the
child. Under these circumstances, and the others
proven at trial, it is found by clear and convincing evi-
dence that the department made reasonable efforts to
locate both the mother and the father.
                           2
            Reasonable Efforts to Reunify
                           a
                 Mother, Agnieszka G.
   The evidence shows that the issues leading to the
initial and subsequent removals of Avia from Ms. G.’s
custody were her ongoing substance abuse and mental
health problems; in addition, her continuing involve-
ment with violent and abusive intimate partners has
been a barrier to reunification. This court has noted
several times that ‘‘[e]fforts to reunify a parent with a
child should begin with identifying any barriers to the
parent being willing or able to meet the child’s needs
and to provide the child with stable and competent care
appropriate for the child’s age and needs, identifying
culturally competent services or programs that are
appropriate for addressing those barriers and helping
the parent assume a responsible position in the child’s
life, informing the parent of the steps they need to take
to get their child back, and then referring a parent to
those services and programs while at the same time
providing the parent ongoing visitation with the child
to help maintain their relationship.’’ In re Samantha A.,
Superior Court, judicial district of New Britain, Juvenile
Matters, Docket No. H14-CP14-011171-A (May 20, 2016).
The department here met all those obligations: it identi-
fied the barriers to reunification and appropriate ser-
vices to address those barriers, informed Ms. G. of the
need to engage in these services in order for Avia to
be returned to her care, referred the mother to the
various services and programs as recounted above, and
offered her ongoing visitation. The evidence proved
clearly and convincingly that the department made rea-
sonable efforts to reunify Avia with Ms. G. by referring
her on multiple occasions to services and treatment
providers to help her address these problems.
   In her trial brief, Ms. G. argues that the department’s
failure to offer her another ‘‘mother-daughter’’ program
prevents a finding of reasonable efforts to reunify, but
the court disagrees. Since the department and Ms. G.’s
service providers have all repeatedly asked her to reen-
ter inpatient treatment, her only complaint can be that
the department did not offer her another inpatient treat-
ment program that offered the prospect of the child
residing with her. The premise of the mother’s argument
on this point, however, is not correct. The department
did offer her another opportunity to participate in a
mother-daughter treatment program. First, it must be
noted that Ms. G. left the New Life Center’s mother-
daughter program on November 14, 2016, after her child
was removed, but New Life Center was then still willing
to provide her with ongoing treatment. Second, two
weeks later, the department did offer her another
opportunity to attend a mother-daughter program, this
time at Amethyst House. See petitioner’s exhibit 1, p.
9. Ms. G. refused. That was the second time the depart-
ment had offered and the mother had refused a referral
there. After that, she attended and was discharged from
several different inpatient treatment programs for non-
compliance, with a recommendation after two of these
discharges for inpatient treatment that she refused. For
example, in June, 2017, she acknowledged to the DCF
social worker that Farrell Treatment Center had recom-
mended inpatient treatment but said she was going to
instead attend the program to obtain her CNA cer-
tificate.
   Our courts have repeatedly emphasized, however,
that ‘‘reasonable efforts’’ does not mean ‘‘doing every-
thing possible,’’ only ‘‘doing everything reasonable.’’
The courts have said that ‘‘reasonableness’’ is an objec-
tive standard, but have also repeatedly emphasized that
‘‘whether reasonable efforts have been proven depends
on the careful consideration of the circumstances of
each individual case.’’ In re Eden F., supra, 48 Conn.
App. 312 (holding that statutory requirement for reason-
able efforts to reunify not in effect at time that the TPR
petition was filed in that case). To the extent that Ms.
G.’s argument is that the department should have
offered a fourth referral to a mother-daughter program,
after she had left one before its conclusion and twice
rejected referral to another such program and after her
repeated relapses in 2017 during numerous courses of
treatment, it would not have been ‘‘reasonable’’ to
remove Avia from the safe and secure foster placement
where she has done so well while the mother partici-
pated in additional treatment whose prospects, based
on the mother’s long history of relapses after treatment,
would appear dismal. It would only have been ‘‘reason-
able’’ to place the child back with the mother in an
inpatient mother-daughter setting if there were reason-
able prospects for success, both during and after that
treatment.
   The commissioner argues in her trial brief that the
respondent mother has been unwilling or unable to
benefit from reunification efforts. The evidence con-
tained exhibits regarding the mother’s treatment at the
New Life Center, CMHA, Farrell Treatment Center, and
CHR’s Milestone Program. These four programs encom-
pass the bulk of Ms. G.’s substance abuse treatment
during the period covered by this case. The court also
heard testimony from individual treatment providers
from three of these four programs: Samantha Larkin
from the New Life Center, Daniel Millstein from Farrell
Treatment Center and Lori Bergeron from Milestone.
The evidence also contains evidence from three other
service providers who engaged with Ms. G. during this
period: The Connection, Prudence Crandall Center, and
the Healing House of CT. Together, this evidence, along
with the testimony of DCF employees and the contents
of DCF-created exhibits, portrays Ms. G. in two differ-
ent lights.
   On the one hand, the testimony and exhibits demon-
strate that, at times, Ms. G. appears sincere in her desire
to overcome her addiction and end her abusive relation-
ship with Mr. M. and also sometimes seems to be making
progress toward those goals. The evidence is also per-
meated, however, by examples of her lack of sincerity
and candor in her treatment efforts. When the TPR
petition was filed on May 2, 2017, it may well have been
said that the mother, as of that time, had been unwilling
or unable to benefit from reunification efforts. As of
that date, she had left the New Life Center in November,
2016, against its recommendation after relapsing,
refused DCF’s offer that same month for another inpa-
tient program, stopped attending the intensive outpa-
tient program at Wheeler Clinic that had been
recommended by NLC and DCF after her discharge
from NLC, been discharged from the Farrell Treatment
Center intensive outpatient program for noncompliance
and with a recommendation, which she rejected, for
inpatient treatment, and was one day away from being
discharged from the CMHA intensive outpatient pro-
gram after relapsing during that treatment and missing
many treatment sessions, again with a recommendation
for more intensive inpatient treatment. At that time in
her life, she was not yet willing or able to overcome
the grip of addiction on her life, as shown by her state-
ments to her therapist that ‘‘sobriety was too painful
to feel’’ (on February 7, 2017) and that she ‘‘cannot see
life without getting high’’ (on March 7, 2017). Petition-
er’s exhibit F. Although she had identified the stress of
a violent and ‘‘toxic’’ relationship with her husband as
one trigger for her substance abuse,32 she had volunta-
rily maintained her relationship with him while he was
incarcerated for violating protective orders for her ben-
efit. And, as of that time, she was not yet willing to be
honest with her treatment providers; for example, at
her intake at CMHA on March 9, 2017, she falsely
reported that ‘‘she had been sober 8 years until she
recently (Dec. 2016) relapsed on intermittent cocaine
and marijuana use . . . .’’ Petitioner’s exhibit 31, p. 1
of 12.
   The petitioner chose, at the time of trial, however, to
amend the petition to add allegations, thereby amending
the adjudicatory date, and the mother’s willingness and
ability to benefit from reunification efforts must thus
be assessed as of that later juncture. By early January,
2018, the evidence does not portray such an unqualified
pattern. The records of the mother’s therapist, for exam-
ple, show recent signs of a desire and willingness on
Ms. G.’s part to change, although not without some
contrary indication of calculation on her part. Ms. G.
appeared to be more honest with her treatment provid-
ers. And she had filed for divorce from her husband.
On the other hand, her intoxication that led to her arrest
in November, 2017, shows that sobriety remains an
elusive goal. Her actions displayed on the DVD
recording of her arrest and conduct later at the local
jail show not only that she was inebriated but also
suggest an element of cunning and calculation on her
part. Her report to the police in August, 2017, that the
father had entered her home was probably false and
suggests that she was trying to convince others that
she was no longer emotionally attached to him, thereby
calling into question the sincerity of her actions. The
evidence as of the amended adjudicatory date is thus
decidedly mixed, but, containing some indications of a
desire on Ms. G.’s part to change, does not prove clearly
and convincingly that, as of that date, she was still
unwilling or unable to benefit from reunification efforts.
                            b
                  Father, Antonio M.
   The evidence proved clearly and convincingly that
DCF made reasonable efforts to reunify Avia with her
father as of the date when the petitions were filed and
also at the time of trial. It offered him visitation with
her to allow them to develop a bond. His proclivity
for violence and aggression in his relationships with
intimate partners has been a barrier to his reunification,
not just with Avia, but with other children of his as
well and upon his release from incarceration, DCF
referred him for domestic violence treatment services
to address this problem. Earlier cases that he had with
the department involving other children also led DCF
to believe that he also had substance abuse and mental
health issues, and the department appropriately
referred him for an Advanced Behavioral Health (ABH)
evaluation of treatment needs in these areas upon his
release from incarceration.
                            B
          Statutory Grounds for Termination
  As statutory grounds for terminating parental rights,
the TPR petition alleges: Failure to rehabilitate against
both parents, pursuant to § 17a-112 (j) (3) (B) (i), and
neglect of a child under the age of seven and failure to
rehabilitate by a parent whose parental rights to another
child have been terminated in a proceeding brought by
DCF, against the respondent father, pursuant to § 17a-
112 (j) (3) (E).33
   To prevail on the petition as to either parent, the
commissioner must prove at least one of the statutory
grounds for terminating that person’s parental rights
by clear and convincing evidence. See In re Juvenile
Appeal (84–BC), 194 Conn. 252, 258, 479 A.2d 1204
(1984); In re Michael R., supra, 49 Conn. App. 512.
As is more thoroughly discussed below, the statutory
ground pursuant to § 17a-112 (j) (3) (B) (i) was proven
by clear and convincing evidence with regard to both
respondent parents, and the statutory ground pursuant
to § 17a-112 (j) (3) (E) was proven by clear and convinc-
ing evidence against the respondent father.
                            1
 Prior Adjudication and Provision of Specific Steps
  The failure to rehabilitate ground for termination of
parental rights under § 17a-112 (j) (3) (B) (i) requires
that the child was previously found to have been
neglected or uncared for, and that requirement is satis-
fied by Avia’s adjudication as neglected on July 28, 2016.
   In In re Elvin G., 310 Conn. 485, 503, 78 A.3d 797
(2013), the court held that this clause in the TPR statute
requires proof that a parent had been provided with
specific steps to take to facilitate the return of the child
in question to that parent, and the evidence proved
here that this requirement was met here. The required
specific steps were ordered on an ex parte basis upon
the granting of the OTC on April 8, 2016, and those ex
parte orders were served four days later on the parents
by a marshal, who made in-hand service on the father
and abode service on the mother. At the preliminary
hearing on the OTC on April 15, 2016, this judge entered
preliminary specific steps in the presence of both par-
ents; that same day both parents signed the specific
steps that had been ordered and affirmatively waived
any formal reading of the steps by the court. When the
order of protective supervision was entered on July 28,
2016, final specific steps were ordered in the mother’s
presence for both parents. A month later, on August
31, 2016, the father was allowed to stand silent to the
neglect adjudication, and the Memorandum of Hearing
for the court proceeding that day shows that he waived
a formal reading of the steps. When the second OTC
was entered on November 10, 2016, the required orders
of specific steps were served four days later on the
parents by a marshal, and when the child was commit-
ted to DCF on November 28, 2016, final specific steps
were again ordered and the parents waived a formal
reading of the steps. The mother was physically present
in court that day and signed the steps. The incarcerated
father had participated in the proceeding by video, and
he signed his copy of the steps on December 1, 2016.34
                             2
      Neglect of a Child under the Age of Seven
   Subparagraph (E) of § 17a-112 (j) (3) requires proof,
not of a prior neglect adjudication, but that a child
under the age of seven years is neglected or uncared
for as of the petition’s adjudicatory date. Avia is cer-
tainly under the age of seven, but on the adjudicatory
date she had been in DCF care for more than a year,
and there could thus be no evidence here of actual
neglect on or near the adjudicatory date. The depart-
ment’s proof of neglect to satisfy subparagraph (E)
must therefore rely instead on the doctrine of predictive
neglect. As our courts have noted, this doctrine ‘‘is
grounded in the state’s responsibility to avoid harm to
the well-being of a child . . . .’’ In re T.K., 105 Conn.
App. 502, 513, 939 A.2d 9 (finding child was permitted
to live under circumstances injurious to her health
because mother had mental health problems resulting
in obsessive thoughts about harming herself and her
child), cert. denied, 286 Conn. 914, 945 A.2d 976 (2008).
Under this doctrine, DCF and the juvenile court do not
have to wait until a child is actually neglected, and it
explicitly recognizes the state’s authority and responsi-
bility to act before harm occurs. See In re Francisco
R., 111 Conn. App. 529, 535–38, 959 A.2d 1079 (2008);
In re Michael D., 58 Conn. App. 119, 123–25, 752 A.2d
1135, cert. denied, 254 Conn. 911, 759 A.2d 505 (2000).
As explained by our Supreme Court in In re Joseph W.,
305 Conn. 633, 646, 46 A.3d 59 (2012), in cases involving
predictive neglect the court must find that ‘‘if the child
remained in the current situation, the child would be
denied proper care and attention, physically, education-
ally, emotionally or morally . . . or would be permitted
to live under conditions, circumstances or associations
injurious to the well-being of the child or youth . . . .’’
(Citation omitted; internal quotation marks omitted.)
Although that case referred to the fair preponderance
of the evidence standard applicable to neglect proceed-
ings, since the present case is a TPR proceeding, such
proof would have to meet the more exacting standard
of clear and convincing evidence.
   The evidence proved here clearly and convincingly
that at the time the TPR petition was filed and on the
amended adjudicatory date Avia would be neglected in
the care of either parent. The evidence discussed above
shows that Avia would be neglected if left in the moth-
er’s care. The father has neither developed nor
attempted to maintain a parent-child relationship with
her, even forgetting or cancelling visits that DCF
offered. Mr. M. was present in court on June 1, 2017,
when the court scheduled trial on the TPR petition for
January 8 and 9 of 2018, and his failure to attend the
trial shows his lack of interest in or concern for the
child. His arrest for another domestic violence incident
in June, 2017, shows that he has yet to benefit from
any treatment or services while incarcerated, at the
halfway house or in the community that would help
him learn how to control his anger and aggression in
his relationships with intimate partners. Without such
knowledge or the ability to provide a safe home, he
would not be able to meet Avia’s need for a safe and
secure environment. As shown by the incident between
Mr. M. and Ms. G. in which Aaliya attempted to intervene
(and which is described more thoroughly elsewhere, in
footnote 14 and in part II B 4 of this opinion), children
themselves can be placed at physical risk during domes-
tic violence between adults, and such a setting thus
not only damages their sense of safety and provides a
negative behavioral role model, but also jeopardizes
their actual safety. The neglect of his many other chil-
dren would only be repeated if Avia were placed
with him.
                            3
         Prior Termination of Parental Rights
  Section 17a-112 (j) (3) (E) also requires proof that a
parent had previously lost parental rights pursuant to
a petition filed by the Commissioner of Children and
Families, and the evidence here proved clearly and con-
vincingly that on January 20, 2009, Mr. M.’s parental
rights to another child were terminated in a TPR pro-
ceeding brought by the commissioner.
                             4
          The Parents’ ‘‘Rehabilitative Status’’
   Both of these subparagraphs of § 17a-112 (j) (3) have
one statutory element in common, each requiring proof
that a parent has failed to achieve the degree of personal
rehabilitation that would encourage the belief that
within a reasonable time, considering the age and needs
of the child, the parent could assume a responsible
position in the life of the child. ‘‘Personal rehabilitation
as used in [§ 17a-112] refers to the restoration of a
parent to his or her former constructive and useful role
as a parent. . . . [The statute] requires the trial court
to analyze the [parent’s] rehabilitative status as it relates
to the needs of the particular child, and further, that
such rehabilitation must be foreseeable within a reason-
able time. . . . [The statute] requires the court to find,
by clear and convincing evidence, that the level of reha-
bilitation [he] has achieved, if any, falls short of that
which would reasonably encourage a belief that at some
future date [he] can assume a responsible position in
[his] child’s life.’’ (Citations omitted; internal quotation
marks omitted.) In re Eden F., 250 Conn. 674, 706,
741 A.2d 873 (1999). ‘‘[I]n assessing rehabilitation, the
critical issue is . . . whether the parent . . . has
gained the ability to care for the particular needs of the
child at issue.’’ In re Danuael D., 51 Conn. App. 829,
840, 724 A.2d 546 (1999). As this court has observed
elsewhere, the crux of the adjudicatory ground of fail-
ure to rehabilitate is whether a parent has sufficiently
addressed the problems and deficiencies in parenting
that led to state intervention so that the parent can,
considering the age and needs of the child, assume a
responsible position in the child’s life, or will be able
to do so within a reasonable time in the future. In re
Zachary W., Superior Court, judicial district of Hart-
ford, Juvenile Matters, Docket No. HP12-CP06-011133-
A (May 18, 2011). ‘‘What is a reasonable time is a factual
determination that must be made on a case-by-case
basis’’; In re Michael L., 56 Conn. App. 688, 694, 745
A.2d 847 (2000); depending on the age and needs of the
particular child. In re Shannon S., 41 Conn. Supp. 145,
154, 562 A.2d 79, aff’d, 19 Conn. App. 20, 560 A.2d 993
(1989). The failure to rehabilitate ground for termina-
tion of parental rights, under either § 17a-112 (j) (3)
(B) (i) or (E), thus requires the court to assess the
rehabilitative status of a parent in relationship to the
age and needs of a particular child, i.e., their readiness
to meet those needs as of the adjudicatory date or in
a reasonable time thereafter. Here, the court has also
considered the parents’ rehabilitative status as of the
end of trial. That evidence includes the information
recited below in the dispositional portion of this deci-
sion about the parents’ compliance before the adjudica-
tory date with the specific steps.
   When the TPR petition was filed on May 2, 2017, Avia
was barely 13 months old. On the amended adjudicatory
date of January 8, 2018, she was only 21 months old.
Her first and most obvious need, both when the petition
was filed and on the amended adjudicatory date, was
for a sober, responsible adult caretaker who will keep
her safe and provide stable, competent care for her;
but the two parents’ histories show their inabilities at
any of the relevant times to meet this need. Keeping a
child safe is a paramount need for a child of Avia’s age.
Toddlers of her age at the end of trial are mobile and
can be active, but they lack common sense and any
judgment and are at constant risk of doing something
dangerous to themselves—climbing onto an object from
which she can fall, leaving the safety of her home and
opening a door to the outside and venturing into the
street, or exposing herself to other dangers are just
some of the hazardous activities that any child her age
may undertake if left unsupervised. Dangerous situa-
tions can occur quickly for a toddler and Avia is com-
pletely depending on having a vigilant, alert and
competent caretaker to keep her safe. A parent under
the influence of drugs or alcohol cannot be counted on
to be alert, ready and able to recognize and respond to
dangerous situations, and keep such a child safe. The
person that the court viewed, when the video was
played at trial of Ms. G.’s behavior at the time of her
arrest last November for operating under the influence,
would not be competent or capable in that condition
of keeping a child of Avia’s age safe.
   Ms. G. has been unable, both during Avia’s life and,
if her own account to her husband is to be believed,
for many years before, to demonstrate that she can
maintain sobriety or serve as a competent parent. The
mother has repeatedly relapsed on drugs or alcohol
despite participating in numerous drug treatment pro-
grams since the child’s original removal from her cus-
tody. The evidence also demonstrates her inability to
use good judgment, to accept responsibility for her con-
duct, and to remain sober over time. Although Ms. G.
appeared alert and sober at trial and, according to her
substance abuse counselor at the 30-day inpatient pro-
gram that the mother completed just before trial began,
had done well there, her history of continuing relapses
after substance abuse treatment offers little hope or
confidence today that she will not again relapse. The
evidence, according to her counselors and the treat-
ment records from the New Life Center and Milestone,
shows that Ms. G. apparently was able to maintain sobri-
ety while within the confines of those two inpatient
treatment programs—although when given a day pass
from the New Life Center after six months there, she
relapsed. The evidence also shows utter lack of success
in maintaining sobriety in the community after inpatient
treatment, even if she were attending three times per
week intensive outpatient substance abuse treatment.
After her discharge from Milestone, she had attended
only one treatment session at the Farrell Treatment
Center as of the time of trial and had already missed
one session, and a 50 percent attendance record would
hardly suggest successful treatment.
   In addition, she refused to comply with the court
order for her to submit to a hair test before an in-court
review in January, 2017, and has repeatedly refused to
comply with numerous requests by DCF to submit to
hair tests, as was ordered in the specific steps. (See
petitioner’s exhibit 14.) In October, 2017, she did agree
to participate in a hair test, but then did not do so. The
logical inference from these repeated refusals is that
Ms. G. was continuing to use illegal substances or abuse
alcohol, an inference confirmed by her intoxication at
the time of her November, 2017 arrest and vividly cor-
roborated by her admission, upon intake to the CHR
inpatient program on November 29, 2017, that she had
used cocaine on twenty days in the last month. Such
refusals to submit to hair tests prevent DCF from veri-
fying any claims of sobriety and must be considered in
light of the mother’s statement to the father a year
earlier that ‘‘she was going to put on a show for now,’’
thereby suggesting an intent to try to deceive DCF about
her ongoing substance abuse and demonstrating a legiti-
mate need to verify any such claims.
   Treatment counselor Daniel Millstein testified that
the mother would need to demonstrate sobriety in the
community for a period of at least six months ‘‘before
you could say she’s really affected a solid recovery’’;
transcript of testimony, January 9, 2018, p. 43; but Ms.
G.’s history of repeated relapses after longer periods
of sobriety show that Millstein’s estimate is woefully
short for her. Ms. G. claimed to have been sober for
four years, between 2010 and 2014, for example, but by
the year 2015 and into early 2016 she was continuously
using marijuana and cocaine up to the time of Avia’s
birth, and after that until she entered the NLC facility.
She has continued to test positive for illegal substances
throughout Avia’s life, and short periods of sobriety
during this period have not proven indicative that Ms.
G. would continue to refrain from substance abuse. Her
repeated refusals to submit to hair follicle substance
abuse testing show a desire on her part to conceal the
extent of her substance abuse. A few weeks of sobriety
and abstinence at the time of trial do not show her to
be ready then or in the reasonable future to assume
responsibility for Avia’s safety and well-being.
  In addition, domestic violence has continued
between the parents, and neither one has shown himself
or herself ready to end such a cycle of violence. Despite
the fact that the father served 18 months in jail for
violence against the mother, Ms. G. steadfastly main-
tained her relationship with him until, perhaps, recently.
Although Ms. G. recently filed for divorce from Mr. M.,
she has done nothing to show that she is ready to
end her pattern of involvement with violent intimate
partners. Inventing a false story about him assaulting
her and slashing the tires on his motor vehicle when she
found him at another woman’s house, as the evidence
showed that Ms. G. has done, both suggest that she
continues to be emotionally invested in her relationship
with Mr. M. The fathers of both of her children have
been violent to her, and the end to the violent relation-
ship with the father of her first child did not motivate
or prompt Ms. G. to avoid a relationship or parenthood
with another violent intimate partner. Mr. M. continues
to commit acts of domestic violence and has shown no
willingness to address the issues of intimate partner
violence that have characterized his relationships with
Ms. G. and the mothers of his other children and endan-
gered the safety of Ms. G.’s older daughter at least once.
   The violence of the incident that occurred in the
presence of Avia’s older sister in February, 2015, when
Mr. M. stood over Ms. G., choking her (and is described
more thoroughly in footnote 14 of this opinion), shows
the risk to children when violence occurs between their
parents: when Aaliya tried to intervene in that incident,
Mr. M. continued to engage in violence and the child
could have been hurt as a result. After years of exposure
to domestic violence between her mother and other
adults, 13 year old Aaliya is now reported by the TPR
social study to ‘‘become verbally aggressive’’ and to use
profanities during arguments with her foster mother;
and when she gets upset or angry at school ‘‘she
becomes enraged (yells, screams, gets right in the faces
of other students).’’ Petitioner’s exhibit 1, pp. 6–7. It is
to be hoped that Avia will not have the same exposure
to domestic violence, as she needs the opportunity to
live instead with caretakers and role models who will
both keep her safe and also help her learn how to
resolve disagreements without resort to threats or
violence.
  Thus, both parents need to learn how to engage in
intimate relationships without resorting to violence or
involving themselves with intimate partners who will
be abusive, and neither of these respondents has yet
shown that willingness or ability. DCF has referred the
mother to several different services and treatment pro-
viders willing to support her in ending her relationship
with Mr. M. and to help her learn how to avoid abusive
relationships in the future, but she has completed none
of them. When she told the department social worker
that she did not feel comfortable in the group setting
offered by one of those providers, DCF referred her for
individualized services that she did not complete. While
Mr. M. was at the Bishop House halfway facility for
three months after his release from incarceration, he
did receive domestic violence services, and after he
was back in contact with DCF, the department referred
him to Radiance Innovative Services for a domestic
violence assessment. He went to the intake assessment,
after which Radiance recommended that he attend
group treatment. Mr. M. attended one group and then
stopped doing so.
   Beyond physical safety, Avia also needs love,
affection and nurture, stability, and permanency. Her
mother’s interactions with her, as reported by the DCF
social worker who has supervised their visitations,
show that Ms. G. can be warm, loving and responsive
to her daughter. (The father has visited the child too
little, so his ability to meet this need is unknown.)
Despite these favorable observations about the moth-
er’s interactions with Avia, however, Ms. G.’s personal
history is the source of serious reservations about her
readiness to provide the child with safety, stability,
permanency or to assume responsibility for this young
child, in view of Avia’s age and needs, when the petition
was filed, on the adjudicatory date, at the end of trial
or in the reasonable future. After the child had been
returned to her at NLC, Ms. G. operated a motor vehicle
while intoxicated and her daughter was a passenger.
That incident occurred in November, 2016. After an
additional year of substance abuse and mental health
services, the mother again operated a motor vehicle
while intoxicated or under the influence of illegal sub-
stances in November, 2017. Fortunately, the child was
not in the vehicle on that latter occasion, since Avia
had been removed from her mother’s care and custody
after the November, 2016 incident.
   The record contains many examples of Ms. G. stating
that she wanted to end her addiction to drugs and alco-
hol and that she entered numerous substance abuse
treatment programs hoping to overcome her addiction.
Similarly, the evidence contains examples of her stating
that she recognized and wanted to eliminate the safety
threat posed by her relationship with Mr. M. The evi-
dence also, however, shows that she chose her own
path toward such objectives and generally did not heed
the advice or recommendations from DCF or her treat-
ment providers. Choosing her own therapist rather than
accepting DCF’s referral to Wheeler Clinic has not been
shown to have any negative consequences, and the evi-
dence shows no reason to believe that her therapist is
less skilled than clinicians she might have seen at
Wheeler Clinic. Until recently, however, she had
rejected recommendations from her substance abuse
counselors to reenter inpatient treatment and insisted
that she ‘‘could maintain her sobriety doing Intensive
Outpatient Treatment.’’ Petitioner’s exhibit 23, Running
Narrative for January 25, 2017. Moreover, she has never
been willing to engage in consistent treatment or ser-
vices to help her end her relationship with Mr. M. and
avoid future domestic violence. Despite the many times
in which Ms. G. has asserted a desire to end drug addic-
tion and domestic violence, she continued, at least until
recently, to abuse drugs and/or alcohol and maintained
her relationship with Mr. M. Because of this long history
of substance abuse and domestic violence, statements
she now makes about a desire to overcome her addic-
tion or end her marriage cannot be credited until they
have been corroborated by a substantial period demon-
strating her success in achieving those goals.
  The evidence therefore proves clearly and convinc-
ingly that, at the time the TPR petition was filed, on
the amended adjudicatory date, and at the close of trial,
neither parent had sufficiently rehabilitated themselves
that they were ready, on any of those occasions or in
the reasonable time thereafter, to assume a responsible
position in Avia’s life, in view of Avia’s age and her
needs.
  In light of the mother’s many relapses after treatment,
any present sobriety or abstinence from drugs is too
new and short-lived to offer confidence that they will
continue. While several of the mother’s treatment pro-
viders who testified said that relapses are a normal
component of recovery from drug abuse, the court does
not regard such testimony as meaning that relapses
are signs of recovery. Instead, the court views such
testimony as signifying that recovery from substance
abuse is arduous, may not follow a steady path toward
recovery, and may include setbacks. The mother’s many
relapses, after so many treatment opportunities, and
the November, 2017 relapse in particular, show that Ms.
G. will need to demonstrate a substantial period of
sobriety, without relapses, before one can be confident
that she is, at last, in lasting recovery.
   Even after the father was incarcerated, the parents
maintained their relationship, and the domestic vio-
lence between them continued through at least June of
2017, and, in light of their inability to form and maintain
healthy intimate partnerships, neither of them has
shown any ability to teach their child about healthy
relationships and respect for others or to model such
relationships to Avia. One cannot be confident that
either of them yet has the ability even to provide the
child with a safe environment, and the recent past sug-
gests that the risk is too great that the mother might
again drive while under the influence or the parents
might again engage in violence. The mother’s last-
minute filing for divorce does not signify that she has
learned any of the skills necessary to provide Avia with
a safe, secure, and stable home, and, at best, suggests
that these two parents might no longer engage in vio-
lence with each other that could endanger a child in
their care, but neither one has shown that an end to
this relationship would mean an end to their mutual
and long patterns of involvement in violent intimate
relationships.
  In sum, the petitioner proved both grounds for termi-
nation of the father’s parental rights clearly and con-
vincingly, and the sole ground alleged as to mother by
that same standard of clear and convincing evidence.
                           III
  DISPOSITIONAL PHASE OF TPR PROCEEDING
   Having concluded that clear and convincing evidence
proved the statutory grounds pleaded for termination
of the respondents’ parental rights to this young child,
the court must next proceed to the dispositional phase,
in which ‘‘there must be a showing by clear and convinc-
ing evidence whether termination is in the best interests
of the child.’’ In re Brian T., 134 Conn. App. 1, 11, 38
A.3d 114 (2012). On disposition, the court may consider
information through the close of the evidentiary
hearing.
                           A
                   Statutory Factors
   In making the dispositional decision in a nonconsen-
sual TPR proceeding, the court is mandated to consider
and make written findings regarding seven factors spec-
ified in § 17a-112 (k). See, e.g., In re Tabitha P., 39
Conn. App. 353, 362, 664 A.2d 1168 (1995). ‘‘The . . .
factors serve simply as guidelines for the court and
are not statutory prerequisites that need to be proven
before termination can be ordered. . . . There is no
requirement that each factor be proven by clear and
convincing evidence.’’ (Citation omitted.) In re Victoria
B., 79 Conn. App. 245, 261, 829 A.2d 855 (2003). As
required by the statute, the court has considered the
statutory factors and makes the following written find-
ings with regard to the commissioner’s petition to termi-
nate the respondents’ parental rights to this child, and
the court has considered these findings in determining
that terminating their parental rights is in Avia’s best
interest.
                           1
  ‘‘The timeliness, nature and extent of services
  offered, provided and made available to the parent
  and the child by an agency to facilitate the reunion
  of the child with the parent’’—§ 17a-112 (k) (1).
  The department provided timely and appropriate ser-
vices, as discussed above, to facilitate the reunion of
the child with each parent by making referrals to service
providers to treat the mother’s substance abuse and
mental health issues and both parents’ continuing
involvement in abusive intimate relationships.
                           2
  ‘‘[W]hether the Department of Children and Fami-
  lies has made reasonable efforts to reunite the fam-
  ily pursuant to the federal Adoption and Safe
  Families Act of 1997, as amended from time to
  time’’—§ 17a-112 (k) (2).
  As discussed above, DCF made reasonable efforts to
reunite the family, as required by the federal Adoption
and Safe Families Act of 1997, as amended.
                            3
  ‘‘[T]he terms of any applicable court order entered
  into and agreed upon by any individual or agency
  and the parent, and the extent to which all parties
  have fulfilled their obligations under such order’’—
  § 17a-112 (k) (3).
  The following specific steps were ordered and agreed
to by the mother and father:
   Keep all appointments set by or with DCF, including
for mother that she cooperate with at least two home
visits a month. Mother: There was no evidence that
Ms. G. missed any appointments to meet with one of
the DCF social workers outside the home, but she has
not complied with the request of the current DCF social
worker for home visits. She also missed numerous
appointments to visit with her children, did not keep
at least one appointment to which she had agreed for
a hair test, and did not keep all of her appointments with
Harold Fischer and Associates, the domestic violence
service provider to which the department referred her.
Father: Mr. M. missed appointments to visit with Avia
and at Radiance Innovative Services, the domestic vio-
lence provider to which the department referred him.
  Cooperate with DCF home visits, announced or
unannounced, and visits by the child(ren)’s court-
appointed attorney and/or guardian ad litem. Ms. G.
has not cooperated, as she has refused requests for
home visits by DCF social workers. There was no evi-
dence that the father has failed to comply with this step.
   Keep whereabouts known to DCF, your attorney, and
child’s attorney. Mother: After her discharge from the
NLC program in November, 2016, the mother did not
inform DCF of her whereabouts for several months.
Father: After his release from incarceration, he also
failed to keep his whereabouts known to DCF for sev-
eral months. There was no evidence whether either
respondent also failed to keep their whereabouts
known to their attorney or the child’s lawyer.
  Take part in counseling to and make progress
toward the identified treatment goals: As discussed
above, neither parent has complied with this step.
Although Ms. G. has participated in substance abuse,
mental health, and domestic violence counseling, the
evidence shows no progress toward meeting the goals
identified for that treatment, except that she does
appear to be able to maintain a close and nurturing
relationship with Avia during visits. Similarly, Mr. M. has
shown no progress in learning how to avoid domestic
violence despite his limited participation in domestic
violence treatment services to which DCF referred him.
   Cooperate with recommended service providers:35
Mother: The testimony and exhibits presented at trial
suggest that, when undergoing treatment, Ms. G. may
sometimes present the appearance of making sincere
and earnest effort to cooperate with her substance
abuse and mental health service providers. For exam-
ple, the exhibits from treatment providers sometimes
(but not always) contain what appear to be candid
admissions from her about her substance abuse history
and her explanations for her repeated relapses. As
noted in the text above, however, she is not always
honest with her treatment providers, and some of those
records indicate a tendency on her part to blame others
for her problems rather than accepting personal respon-
sibility for the choices she has made. Regardless of the
apparent candor of her statements to her treatment
providers and her sometimes ostensible cooperation
with them, however, her cooperation has never
extended to complying with the ultimate goals of treat-
ment that she stop abusing drugs and alcohol and stop
involving herself in violent relationships. Her decisions
near the time of trial to reenter an inpatient treatment
program and to file for divorce may signal a willingness
now to cooperate more fully with the recommendations
of treatment providers, but not enough time had elapsed
at trial’s end to determine whether any such willingness
continues. She has also shown only limited cooperation
with the service provider through The Connection that
sponsors and provides her with Supportive Housing,
and she has received three warnings for noncompliance
with that program. Father: Mr. M. did not comply and
stopped attending the domestic violence program.
   Submit to substance abuse evaluation and follow
treatment recommendations; submit to random drug
testing; do not use illegal drugs or abuse alcohol or
medicine. Until recently, Ms. G. had not followed treat-
ment recommendations for a higher level of drug treat-
ment. She still has not complied with the department’s
repeated requests for hair samples for drug testing, and
she has continued, at least until recently, to use illegal
drugs and to abuse alcohol. Mr. M. did comply with
DCF’s referral for a substance abuse and mental
health evaluation.
   Sign releases allowing DCF to communicate with
the parents’ service providers and your child’s attorney
to review your child’s records. Ms. G. has signed many
but not all of the releases requested by the DCF social
worker. There was no evidence that father failed to
comply with this step.
   Cooperate with court-ordered evaluations. No evalu-
ations were ordered.
  Get and/or maintain adequate housing and legal
income. Ms. G. has partly complied. She has lived in
adequate subsidized housing funded through The Con-
nection, but has been at risk of losing the subsidy by
not fully complying with the program’s requirements.
She has had no source of legal income, and has not yet
completed the vocational training program for a CNA
certificate that would probably provide a means by
which she could support herself. There was no evidence
about father’s compliance with this step, other than his
report of being employed.
  Identify changes in household composition. There
was no evidence that either parent failed to comply
with this step.
   Take care of children’s various needs and make all
necessary child care arrangements: While Avia was
placed with her at the NLC program, Ms. G. satisfacto-
rily took care of her various needs until she risked
the child’s life and safety by driving in an intoxicated
condition while Avia was in the motor vehicle.
   No involvement in the criminal justice system. Com-
ply with probation or parole. Neither parent has com-
plied, as both have been arrested for new offenses.
  Visit child(ren) as often as DCF permits. Neither
parent complied, as both have missed numerous visits.
   Supply names and addresses of grandparents and
of persons the parent would like DCF to consider as a
placement resource. There was no evidence that either
parent failed to comply with this step.
                            4
  ‘‘[T]he feelings and emotional ties of the child with
  respect to the child’s parents, any guardian of such
  child’s person and any person who has exercised
  physical care, custody or control of the child for
  at least one year and with whom the child has
  developed significant emotional ties’’—§ 17a-112
  (k) (4).
   Avia spent the first three months of her life in foster
care, then lived with her mother at the NLC mother-
daughter program for approximately four months, and
after that returned to the same foster home where she
had lived earlier. She has remained in that foster home
for more than 14 months since then. Avia is closely
bonded and very affectionate with her foster mother
and father, with whom she has spent most of her life.
She looks to them for comfort and is also bonded with
her foster siblings.
   The evidence shows that Ms. G. and Avia have an
affectionate relationship and that Avia has developed
a bond with her. But Avia is confused about who her
mother is, as she also calls her foster mother ‘‘mommy.’’
When Ms. G. says, ‘‘Come to mommy,’’ during those
visits, Avia does not always respond.
  Avia has seen her father, Mr. M., only a few times in
her life. He refused any visits with her while he was
incarcerated. After he was placed at the halfway house,
he agreed to visitation and saw her four times before
his release from Bishop House in March, 2017. He then
had only two more visits with her, in October and
December, 2017. Under these circumstances, in view
of her age, she could not have feelings or emotional
ties for him other than a possible recognition of him
as an occasional visitor.
                            5
  ‘‘[T]he age of the child’’—§ 17a-112 (k) (5).
  Born on March 31, 2016, Avia was twenty-one months
old at the end of trial. She has now just turned two
years old.
                            6
  ‘‘[T]he efforts the parent has made to adjust such
  parent’s circumstances, conduct, or conditions to
  make it in the best interest of the child to return
  such child home in the foreseeable future, includ-
  ing, but not limited to, (A) the extent to which the
  parent has maintained contact with the child as
  part of an effort to reunite the child with the parent,
  provided the court may give weight to incidental
  visitations, communications or contributions, and
  (B) the maintenance of regular contact or commu-
  nication with the guardian or other custodian of
  the child’’—§ 17a-112 (k) (6).
   By repeatedly engaging in substance abuse treatment
and entering mental health counseling, Ms. G. some-
times appeared to make sincere but unsuccessful
efforts to ‘‘adjust [her] circumstances, conduct, or con-
ditions to make it in the best interest of the child to
return [the child to her] home in the foreseeable future
. . . .’’ As discussed above, however, her actual sincer-
ity or willingness to benefit from treatment is difficult
to discern, as she has not always been honest with her
treatment providers. She has not accepted all of the
opportunities offered to her to maintain and develop
her bond and relationship with Avia, however. She has
missed almost one-quarter of the visits offered recently,
and has not kept in telephone contact with the child
that had been offered by the foster mother.
   The father, Antonio M., has only marginally taken
actions to ‘‘adjust [his] circumstances, conduct, or con-
ditions to make it in the best interest of the child to
return [the child to his] home in the foreseeable future
. . . .’’ He refused any visits with the child while he
was incarcerated, did not contact the department for
several months after his release from incarceration so
that visits in the community could begin, and then did
not attend some of the visits with the child offered by
DCF after that. He has thus not visited with the child
as often as he could have and not benefited from the
services that are a prerequisite to reunification.
                            7
  ‘‘[T]he extent to which a parent has been prevented
  from maintaining a meaningful relationship with
  the child by the unreasonable act or conduct of
  the other parent of the child, or the unreasonable
  act of any other person or by the economic circum-
  stances of the parent’’—§ 17a-112 (k) (7).
   Other than the parents’ participation in incidents of
domestic violence and continuing their relationship,
there is no evidence that any unreasonable act on the
part of either parent or any other person prevented
either one from maintaining a meaningful relationship
with the child, or that the economic circumstances of
either parent had such an effect.
                             B
               Best Interest of the Child
   The final element of the termination of the parental
rights statute, § 17a-112 (j), requires that, before grant-
ing a petition for such termination, the court must find
‘‘by clear and convincing evidence that . . . (2) termi-
nation is in the best interest of the child . . . .’’ The
best interest standard is inherently flexible and fact-
specific to each child, giving the court broad discretion
to consider all the different and individualized factors
that might affect a specific child’s welfare. In determin-
ing that terminating the respondents’ parental rights is
in the best interest of this child, the court has considered
various factors, including her interest ‘‘in sustained
growth, development, well-being, and in the continuity
and stability of [her] environment’’; Cappetta v. Cap-
petta, 196 Conn. 10, 16, 490 A.2d 996 (1985); her age
and needs; the length and nature of her stays in foster
care; the contact Avia has had with her mother and
father since removal; the potential benefit or detriment
of her retaining a connection with her biological par-
ents; her genetic bonds to her parents; In re Savanna
M., 55 Conn. App. 807, 816, 740 A.2d 484 (1999); and the
seven statutory factors and the court’s findings thereon.
The court has also balanced Avia’s intrinsic need for
stability and permanency against the potential benefit
of maintaining a connection with her biological parents.
See Pamela B. v. Ment, 244 Conn. 296, 314, 709 A.2d
1089 (1998) (child’s physical and emotional well-being
must be weighed against the interest in preserving fam-
ily integrity).
  The evidence proved clearly and convincingly that
terminating the parental rights of both respondents is
in this child’s best interest. The father has shown a
distinct lack of interest in Avia or in addressing the
problems of criminality and domestic violence that pose
a threat to her safety. The mother has a long history
of substance abuse that has jeopardized the safety and
well-being of her children on more than one occasion
and a similarly long history of exposing both of her
children to the inherent dangers of adult intimate part-
ner violence. She has used drugs or abused alcohol
while under protective supervision, while pregnant, and
while engaged in treatment. Since Avia was born, Ms.
G. has sought substance abuse treatment on at least six
different occasions—residency at the New Life Center
between April and November, 2016, intensive outpatient
treatment at Wheeler Clinic, Community Mental Health
Affiliates and, for two different periods, Farrell Treat-
ment Center between January and November, 2017, at
the Milestone inpatient treatment program from late
November, 2011, to late December, 2017, and lastly,
outpatient treatment once again at the Farrell Treat-
ment Center. None of the previous substance abuse
treatment before her recent stay at the Milestone facility
had enabled her to overcome her addiction. Any recent
success is too new and short in duration to provide any
basis for assessing the likelihood of continued sobriety,
and only a substantial period of sobriety from drugs or
alcohol will provide any confidence that the cycle of
relapses has ended. In addition, filing to dissolve her
marriage to Mr. M. may signal a desire on Ms. G.’s part
to end her relationship with him, but nothing has shown
that she will not choose another partner with the same
violent proclivities as the fathers of her two children.
   As our Supreme Court has noted, ‘‘the best interests
of the child are usually served by keeping the child in
the home with his or her parents.’’ In re Juvenile Appeal
(83-CD), 189 Conn. 276, 285, 455 A.2d 1313 (1983).
It was necessary, however, to remove Avia from her
mother’s care, however, for her own safety, which that
court has recognized as one of a child’s two fundamen-
tal interests: ‘‘The child . . . has two distinct and often
contradictory interests. The first is a basic interest in
safety; the second is the important interest . . . in hav-
ing a stable family environment.’’ (Emphasis omitted.)
Id., 287. Avia is young, vulnerable, and completely
dependent on others to keep her safe. Neither this
child’s mother nor her father offers the prospect of
being able to provide her a safe home today or in the
foreseeable future. She also needs a stable and perma-
nent home with caretakers who will not only meet her
basic needs for food, shelter, medical care, and the
necessities of life, but whose nurture will guide her
development as a child and adolescent so that she forms
healthy values and grows into a well-adjusted member
of our society. Unfortunately, the clear and convincing
evidence proves that neither parent is ready to meet
her needs for such a caretaker either today or in the
reasonable and foreseeable future.
  Our courts have ‘‘noted consistently the importance
of permanency in children’s lives.’’ (Internal quotation
marks omitted.) In re Davonta V., 285 Conn. 483, 494,
940 A.2d 733 (2008), citing In re Juvenile Appeal (Anon-
ymous), 181 Conn. 638, 646, 436 A.2d 290 (1980). They
have similarly observed that ‘‘[s]table and continuous
care givers are important to normal child development.
Children need secure and uninterrupted emotional rela-
tionships with the adults who are responsible for their
care.’’ (Internal quotation marks omitted.) In re
Davonta V., supra, 494–95. ‘‘[L]ong-term stability is criti-
cal to a child’s future health and development . . . .’’
(Citation omitted.) In re Eden F., supra, 250 Conn. 709.
‘‘Virtually all experts, from many different professional
disciplines, agree that children need and benefit from
continuous, stable home environments.’’ (Internal quo-
tation marks omitted.) In re Juvenile Appeal (83-CD),
supra, 189 Conn. 285.
   This child’s best interest lies in having a safe, stable
and permanent home. Her mother requires much time
to show that she has forsaken substance abuse and
ended her long history of living in a violent home envi-
ronment. Her father has shown no interest in providing
her with the home she needs and addressing his history
of violence in the home. Under these circumstances,
the child’s needs for safety, stability and permanency
cannot wait for the uncertainty of her parents’ rehabili-
tation. Thus it was proven clearly and convincingly that
it is in her best interest to terminate the parental rights
of the two respondents in order to offer this child the
prospect of stability and permanency in an adoptive
home.
                                    IV
                 ORDERS OF TERMINATION
  The court having considered all the statutory criteria,
having found by clear and convincing evidence that
grounds exist for the termination of the parental rights
of both respondents, and having further found by clear
and convincing evidence, upon consideration of all of
the facts and circumstances presented, that it is in the
best interest of this child to terminate the parental rights
of the two respondent parents, it is hereby ORDERED:
  The commissioner’s petition for termination of the
parental rights of the respondent mother and father
are granted, and judgment may enter terminating the
parental rights of Agnieszka G. and Antonio M. to Avia.
  Pursuant to § 17a-112 (m), it is ordered that the Com-
missioner of Children and Families is appointed statu-
tory parent for the child so that she may be placed
for adoption.
  Pursuant to § 17a-112 (o) and Practice Book § 35a-
14 (h), the statutory parent shall file a written report
on the case plan, the permanency plans, and the status
of the child with the clerk of the Superior Court for
Juvenile Matters at New Britain on or before May 3,
2018, at 9:00 a.m., and every three months thereafter
on implementation of the plans.
  * Affirmed. In re Avia M., 188 Conn. App.       ,     A.3d    (2019).
  1
    At the close of trial, Avia was twenty-one months old.
  2
    Practice Book § 35a-8 (a) provides in pertinent part that ‘‘[a]ll parties
except the child or youth shall be present at trial unless excused for good
cause shown. Failure of any party to appear in person or by their statutorily
permitted designee may result in a default or nonsuit for failure to appear
for trial, as the case may be, and evidence may be introduced and judg-
ment rendered.’’
   3
     The lists of witnesses and exhibits in the text following this note summa-
rizes and discusses some, but not all, of the portions of that evidence
that was found credible and was relied upon by the court in its findings
and conclusions.
   4
     Testimony from social worker Orvis about the mother’s positive results
for cocaine and marijuana at Avia’s birth was not admitted for truth but to
explain the reasons for the ensuing DCF investigation that led to the removal
of the child and her maternal sibling on orders of temporary custody (OTC)
and the filing of neglect petitions. Such evidence was admitted without
limitation or qualification, however, in other exhibits.
   5
     It was not clear from the evidence exactly when Ms. G. completed the
Milestone Program. Her treatment counselor there testified that she was at
Milestone until approximately December 27, 2016, and her case manager
from The Connection testified that she was released from the facility on
December 26, 2017. See transcript of testimony of Lori Bergeron on January
9, 2018, p. 78; transcript of testimony of Diane Gediman on January 8, 2018,
p. 113. Records from the CHR Milestone facility, however, describe the ‘‘end
date’’ for her treatment there as January 3, 2018. Respondent mother’s exhibit
C, first page. These differences have no evidentiary significance.
   6
     Petitioner’s exhibit 18 contains five documents from The Connection
entitled ‘‘DCF Monthly Client Contact Report,’’ for the period from October,
2016 through February, 2017, and electronically signed by Diane Gediman,
the case manager for The Connection’s Supportive Housing Program. When
introducing this exhibit into evidence, the assistant attorney general errone-
ously referred to it as ‘‘the CMHA reports from October, 2016, to March,
2017.’’ Transcript, January 17, 2018. (Petitioner’s exhibit 7 contains these
same reports for the period from March, 2017 through December, 2017). No
documents from CMHA for the period from October, 2016 through February,
2017, were ever introduced into evidence.
   7
     The police report regarding that incident states, in pertinent part, as
follows: ‘‘SUMMARY: ANTONIO was arrested for violating [General Statutes
§] 53a-223 Violation of Protection Order. [M] was found hiding under a
blanket at the above location where his girlfriend AGNIESZKA [G.] resides.
There is an active protective order between AGNIESZKA and [M]. [G] is
listed as the protectee on the order . . . which states that there is to be
no contact between them and [M] is not to enter the home of AGNIESZKA.’’
Case/Incident Report # 15-7389, dated March 30, 2015, contained in petition-
er’s exhibit 8.
   8
     The police report regarding that incident states, in pertinent part, as
follows: ‘‘An NCIC check showed Antonio having an active Protective Order
with Victim 1 [Ms. G.] as the protectee. The Protective Order stipulation is
CT 01. CT 01 states do not assault, threaten, harass, interfere with. Antonio
violated this order by striking Victim 1.’’ Case/Incident Report # 15-26709,
dated December 6, 2015, contained in petitioner’s exhibit 8.
   9
     The quotations are all from the New Britain Police Department case
incident report for the dates specified and were contained in petitioner’s
exhibit 8.
   10
      ‘‘Client presented with cocaine use disorder, severe and cannabis use
disorder, mild at time of admission. She reported she uses cocaine by method
of inhalation and that she would typically use daily in the amount of $40-
$100 worth.’’ Petitioner’s exhibit 17, p. 1.
   11
      ‘‘Client first began using substances with alcohol at age 15. It was a
problem before her cocaine use but it decreased after she began using
cocaine. . . . Client began using cocaine by inhalation at age 28. She uses
$40-100 worth daily.’’ Respondent mother’s exhibit C, p. 12.
   12
      ‘‘Q. . . . And she reported using forty to a hundred dollars worth of
cocaine daily?
   ‘‘A. That’s correct.’’ Testimony of L. Bergeron, transcript of proceedings,
January 9, 2018, p. 83.
   13
      The TPR social study and the Investigation Protocol introduced into
evidence credibly recounted that history. On January 31, 2005, when Aaliya
was less than seven months old, the mother and Aaliya’s father returned
home intoxicated and engaged in a physical altercation in front of Aaliya.
Six months later, on June 29, 2005, Ms. G. came home intoxicated and then
punched and bit the maternal grandmother. On June 27, 2007, the maternal
grandmother ‘‘picked the daughter up at daycare without mother’s permis-
sion because mother was intoxicated. . . . Mother and grandmother argued
and mother tried to grab her daughter from grandmother’s arms. Mother
scratched daughter on her left arm and left cheek. Caller [Farmington Police
Department] stated they are very small.’’ Petitioner’s exhibit 22, p. 5. On
May 26, 2010, the child reported that Ms. G. ‘‘drank wine all the time, and
that she never washed clothes nor cooked food. Aaliya reported the house
was a mess, and she wished it would be clean.’’ Petitioner’s exhibit 1, TPR
social study dated April 24, 2017. In July, 2012, Aaliya called 911 to report
that her mother was ‘‘ ‘stumbling and fainted to the ground’ and could not
be roused.’’ Id., 2–3. The mother was then tested positive for marijuana,
cocaine, and PCP.
   14
      In March, 2014, Ms. G. reported to the New Britain Police Department
that Mr. M. assaulted her in Aaliya’s presence. On February 20, 2015, the
respondent parents had an argument at the mother’s home in which Mr. M.
‘‘accused her of cheating on him.’’ New Britain Case/Incident Report dated
February 20, 2015, p. 2, contained in petitioner’s exhibit 8. Mr. M. pushed
Ms. G. onto her bed and wrapped his hands around her neck. Aaliya heard
them arguing and Mr. M. calling her mother ‘‘bad names.’’ Id. The child went
into the bedroom and saw Mr. M. ‘‘[o]n top of her mother pinning her down
on the bed.’’ Id. The child yelled for him to stop and he then kicked a lamp
and punched a hole in the wall.
   15
      A fuller recital of the direct examination of social worker Orvis portrays
this incident even more vividly:
   ‘‘Q. Okay. You said that you were never able to get into the home, did
you ever have face-to-face contact with her?
   ‘‘A. There—there was a time where I was pretty adamant on ensuring the
safety of the child and I arrived when Aaliya would be getting home from
school and I did try my very best to get Ms. [G.’s] attention at which point
I ran up the stairs and she closed the door on me and I went back to my
car. And I kept leaving notes. I would talk to her outside the door and I
went back to my car. Ms. [G.] lifted up the window and said, nice try, try
again. So she clearly did not, you know, want to speak with me.’’ Transcript
of testimony, January 8, 2018, p. 129.
   16
      The mother appeared at a subsequent hearing and was appointed an
attorney, who did not seek to open the default judgment. See Memorandum
of Hearing dated October 21, 2015, in In re Aaliya S., Docket No. H14-CP15-
011525-A.
   17
      Under General Statutes § 17a-28, all records maintained by DCF are
confidential and may only be disclosed with the consent of the individual
who is the subject of the records or as authorized by the statute. That statute
provides, in pertinent part, as follows: ‘‘(b) . . . [R]ecords maintained by
the department shall be confidential and shall not be disclosed, unless the
department receives written consent from the person or as provided in this
section, section 17a-101g or section 17a-101k. . . .’’
   18
      The fathers of the two children were not available to assume care of
the children. Aaliya’s father had returned to his native country of Poland
in 2005, and Avia’s father was incarcerated.
   19
      The following was elicited by the assistant attorney general on direct
examination of Ms. Larkin:
   ‘‘Q. With respect to Ms. G. . . . her initial assessment, what did that
reveal about the issues that brought her to New Life?
   ‘‘A. So it was obvious that she had an addiction history and she was
struggling with substances at that—at time of admission. There was also
mental health issues that, you know, we wanted to make sure were
addressed. I think those were probably the two biggest issues. But she had
also voiced wanting to work on, you know, healthy relationships as well,
which was something that we worked on throughout the program, as well
as parenting and working to reunify her with her daughter when she was
in the program.
   ‘‘Q. Okay. So the program included mental health, substance abuse, domes-
tic violence or intimate partner violence and parenting components?
   ‘‘A. Yeah. . . .
                                        ***
   ‘‘Q. And you mentioned domestic violence, why was that an issue?
   ‘‘A. [Agnieszka G.] had mentioned a lot during our treatment that she had
a history of some abusive relationships and that, you know, she wanted to
work on having healthier relationships in the future.’’ Transcript of testi-
mony, January 17, 2018, pp. 41–43.
   20
      Within a few days after this incident, Ms. G. had a telephone conversa-
tion, recorded by DOC, with the respondent father about what had happened.
The briefs filed by both the petitioner and the minor child correctly note
her failure in those conversations to acknowledge that she had endangered
her child’s life and safety.
   21
      Samantha Larkin’s fuller description of NLC’s position after Ms. G.’s
relapse is described below:
   ‘‘She had admitted to drinking while she was out on pass. We had discussed
the situation that happened. We kind of processed her thoughts, you know,
the events, her actions, the choices, and kind of just processed the whole
situation as part of her treatment.
                                     ***
   ‘‘So we had to subsequently file the [form] 136 with DCF. We were fully
intending on planning on working with her. She remained in the program
following that. And like I said, we wanted to work to kind of process that
relapse and, you know, get her back on track where she needed to be.
   ‘‘As a result of the 136, DCF did come and remove the child from her
care at New Life Center on a 96 hour hold and I believe that was the 8th
of November and she remained in the program. And we, you know, like I
said, we wanted to continue to work with her. We didn’t want her to discharge
from the program and end up in the community unsafe.
                                     ***
   ‘‘I mean, I definitely wanted her to stay. I wanted her to stay and make
sure that she was stable because the choice to leave, in my opinion, was
impulsive. She had told me that she had thought the process through, but
she didn’t have housing at that point. She was working on a discharge plan.
   ‘‘I just wanted to make sure that she had a secure aftercare plan in place
prior to her leaving the program, especially considering the removal of her
child recently and there was some obvious events that had taken place that
I wanted to make sure that she was in a stable place before she left the
program.’’ Transcript of testimony, January 8, 2018, pp. 52–55.
   22
      Examples include the following:

• ‘‘I got drunk and relapsed. . . . I felt alone and vulnerable and so mad.
  . . . I’m so tired of being alone.’’ Telephone call with respondent father
  on November 9, 2016, contained on petitioner’s exhibit 29, DVD recording
  of father’s telephone calls while incarcerated.

• She told a DCF social worker on January 20, 2017 that ‘‘she relapsed on
  cocaine . . . . Mo stated that she messed up and it’s because of Mr. M.
  on facebook. Mo is blaming fa for her relapsing. Mo reported seeing fa
  on facebook and being upset with his posts.’’ Petitioner’s exhibit 23,
  Running Narrative for January 20, 2017.

• At the IOP Intake at CMHA on March 9, 2017, she ‘‘shared that she usually
  engages in substance abuse due to inability to cope with emotional pain
  from trauma hx, as well as struggling to cope with chronic back pain.’’
  Petitioner’s exhibit 31, p. 1.

• ‘‘Client . . . disclosed that she has been using and has decided to go
  into rehab. Client stated that her abusive husband has been her trigger
  and she has had some contact with him. Client stated ever since he got
  out of jail, she has been relapsing in response to his emotional and verbal
  abuse of client.’’ Respondent mother’s exhibit B, The Connection Client
  Chronological Notes, unspecified date, p. 27.

• ‘‘Client’s Presenting Problem . . . . ‘My drug of choice is cocaine and
  I first started using it when I was 28. I was going through a break up
  and it filled that void. It escalated in 2014. I had just gotten married and
  my husband started using too. When my husband became abusive, I
  started drowning myself into it.’ ’’ Petitioner’s exhibit 27, CHR Intake,
  November 29, 2017, p. 1.

• ‘‘Substance Abuse Summary . . . . ‘When I feel depressed or anxious
  or have low energy it makes me want to use. . . . Relapsed because
  stress from husband’s abuse. Has had shorter periods of sobriety and
  states she relapsed due to loneliness, isolation, husband’s abuse.’ ’’ Id.,
  p. 6.

• ‘‘Client said she will often use when people verbally abuse her or she
  feels alone. . . . Client spoke about her husband’s verbal abuse and it
  often making her want to use. We began discussing her getting back
  with her x husband after he got out of jail for domestic abuse. She
  said she left New Life in November and started talking to him again in
  December. She said he told her things would be different and she was
  hoping he had changed. Client said she owed it to herself to give him
  another chance. Client said he pretty quickly became verbally and emo-
     tionally abusive with her again. He also used and she used with him.
     Client said he would call her names and she lost her self esteem again
     when she was with him. She said she felt ugly and hopeless and he
     would call her a whore and tell her she was worthless and that nobody
     would want her. Client said she didn’t know how to climb out and felt
     alone again like when she was a kid. She said she was always the bad
     egg, the loser and never good enough. Client said the only friend she
     had was cocaine.’’ Respondent mother’s exhibit C, CHR records, Counsel-
     ing on December 10, 2017, p. 1.
23
   The court draws no adverse inference against the mother for selecting
her own therapist rather than attending the counseling service recommended
by DCF. What is important is whether she attended therapy, which the
evidence shows she did, and whether she made progress toward the goals
for therapy set by the specific steps, a subject discussed in the text.
24
   The notes maintained by the mother’s therapist, Ronald Klemba, contain
the following annotations regarding their treatment sessions:
‘‘2/22/[17] Client very tearful upset and reporting sobriety too painful to feel.’’
‘‘3/7/[17] Client admits to back and forth continued drug use. Cannot see
life without getting high.’’
‘‘4/4/17 . . . . Suppresses a need for help while dictating type of help accept-
able. Refuses to be redirected at this point.’’
‘‘6/6/[17] Demanding this be over and kids returned. Client in a very
demanding mood not looking at her own decisions that made the current
state nec.’’
‘‘6/13/17 Client promising to go inpatient once achieving CNA certificate. A
pattern of procrastination affecting the outcome of case.’’
‘‘6/27/17 Client ask for excuse support now using mental health as excuse
for inconsistent with programs.’’
‘‘7/18/17 Still trying to dictate programs + progress. Refusing redirection as
she gets ‘too down.’ ’’
‘‘8/8/17 Client unwilling to address concerns related to [children’s] commit-
ment to DCF as she claims to have it covered.’’
‘‘9/12/17 Convinced if she does well in rehab she will regain her children.
Does not want reality check as addiction takes lots of time.’’
‘‘9/19/17 Client cannot accept the possibilities and prefers to live in denial.
Re committing to beating addiction.’’
‘‘11/1/17 Many loose ends to take care of before the inpatient program. Client
seems motivated to stay with current plan instead of historic flips.’’
‘‘1/11/2018 . . . . Client calm fresh out of rehab committed to sobriety
. . . . New goals being generated new commitment towards them . . . .
Progress [check mark on line next to ‘Unchanged’].’’ Excerpts from Psycho-
therapy Treatment Records, contained in respondent mother’s exhibit F.
25
   Ms. G. introduced a 21 page exhibit into evidence that was entitled ‘‘Partici-
pant Profile’’ from the Prudence Crandall Center. Since there was no witness
testimony explaining that exhibit, however, some of the entries were difficult
to understand fully.
26
   The Prudence Crandall [Center] Participant Profile contains entries dated
July 15, 2014, stating ‘‘Phone attempt 11:18am . . . person unavailable’’ and
September 9, 2014, stating ‘‘Attempt phone contac [sic] with victim. Person
unavailable and the v/m [which the court construes as an abbreviation for
‘voice mail’] is not set up.’’ Respondent mother’s exhibit E, pp. 8 and 9.
27
   A ‘‘contact note’’ regarding ‘‘counseling’’ that she received in person on
October 12, 2017, states as follows: ‘‘Still involved with her husband, but
states she has filed for divorce.’’ Respondent mother’s exhibit E, p. 7. This
most recent entry in that exhibit does not provide any explanation for the
apparent contradiction between ‘‘still involved’’ and ‘‘filed for divorce’’ and
suggests that the filing for a dissolution did not signify an end to their rela-
tionship.
28
   The petitioner introduced evidence showing that on August 17, 2017, the
mother complained to police that the father had snuck into her home late
at night, attacked and started hitting her, held her down by the hair, dragged
her out of bed by the hair, and punched and kicked her repeatedly. The
police officer assigned to investigate the alleged incident determined that
the mother’s report was improbable and not credible; and his testimony as
to his reasons for that conclusion was credible. Hospital records of her visit
to the emergency room do not undermine the officer’s conclusion. The court
accordingly does not find it proven that Mr. M. engaged in any act of violence
against Ms. G. that evening. It is more likely that she fabricated her account.
29
   The trial brief of the respondent mother argues that the ‘‘highly probably
true’’ articulation of the clear and convincing standard often expressed by
Connecticut courts does not comport with the due process clause of the
fourteenth amendment of the United States constitution. See Trial Brief for
Respondent Mother, pp. 18–19. It is true that Connecticut cases often
describe the clear and convincing standard in the following way: ‘‘The burden
of persuasion, therefore, in those cases requiring a showing of clear and
convincing proof is sustained if evidence induces in the mind of the trier a
reasonable belief that the facts asserted are highly probably true, that the
probability that they are true or exist is substantially greater than the proba-
bility that they are false or do not exist.’’ Dacey v. Connecticut Bar Assn.,
170 Conn. 520, 537, 368 A.2d 125 (1976); see also Lopinto v. Haines, 185
Conn. 527, 534, 441 A.2d 151 (1981) (same). Her brief is also correct that
the clear and convincing standard of proof is constitutionally required under
the due process clause of the fourteenth amendment in TPR cases. See
Santosky v. Kramer, 455 U.S. 745, 756, 102 S. Ct. 1388, 71 L. Ed. 2d 599
(1982). Finally, her brief is correct that the United States Supreme Court has
approvingly quoted a New Jersey case describing that standard as evidence
which ‘‘produces in the mind of the trier of fact a firm belief or conviction
as to the truth of the allegations sought to be established, evidence so clear,
direct and weighty and convincing as to enable [the fact finder] to come to
a clear conviction, without hesitancy, of the truth of the precise facts in
issue.’’ (Internal quotation marks omitted.) Cruzan v. Director, Missouri
Dept. of Health, 497 U.S. 261, 285 n.11, 110 S. Ct. 2841, 111 L. Ed. 2d 224
(1990), citing In re Jobes, 108 N.J. 394, 407–408, 529 A.2d 434 (1987). In that
same case, however, the Supreme Court also approvingly quoted a New
York case formulating a different description of clear and convincing evi-
dence: ‘‘The clear and convincing standard of proof has been variously
defined in this context as ‘proof sufficient to persuade the trier of fact that
the patient held a firm and settled commitment to the termination of life
supports under the circumstances like those presented’ . . . .’’ (Citation
omitted.) Cruzan v. Director, Missouri Dept. of Health, supra, 285 n.11,
citing In re Westchester County Medical Center, 72 N.Y.2d 517, 531, 531
N.E.2d 607, 534 N.Y.S.2d 886 (1988).
In this case, the evidence sustaining the petitioner’s case with regard to
reasonable efforts, the adjudicatory grounds for termination, and the best
interest of the child satisfies all three of these formulations of the clear and
convincing standard.
30
   The court in that case also noted that ‘‘the court was not under an obligation
to consider events after the filing of the termination petitions in the adjudica-
tory phase of the proceedings . . . .’’ In re Jennifer W., supra, 75 Conn.
App. 496–97.
31
   The court in that case also noted that ‘‘[o]ur rules of practice and the
relevant statutory provisions do not . . . address whether the trial court
should consider evidence of events following the filing of the petition for
termination of parental rights when determining whether the department
has made reasonable efforts.’’ In re Oreoluwa O., supra, 321 Conn. 543.
Although the facts of all TPR cases are different, those in In re Oreoluwa
O. were highly unusual. The respondent father lived in Nigeria and ‘‘was
having difficulty traveling to this country to be with Oreoluwa . . . .’’ Id.
In addition, ‘‘a review of the department’s efforts to reunify the respondent
with Oreoluwa demonstrates that all of those efforts were based on the
department’s presumption that the respondent would have to be present in
this country to engage in reunification efforts and that Oreoluwa could not
travel to Nigeria.’’ Id., 542. When the TPR petition had been filed, ‘‘there
was uncertainty as to when Oreoluwa would be cleared to travel and his
medical status was in a state of flux.’’ Id., 543–44. In determining that the
department had made reasonable efforts to reunify, the trial court had relied
on departmental assertions that ‘‘[t]here is also uncertainty regarding the
medical care [Oreoluwa] would be able to receive in Nigeria and if his
ongoing medical needs would be able to be met’’ without any evidence that
the department had actually ‘‘attempted to investigate what type of medical
care Oreoluwa would receive in Nigeria.’’ (Internal quotation marks omitted.)
Id., 544. The Supreme Court concluded that ‘‘[w]ithout updated medical
information regarding Oreoluwa’s ability to travel and medical needs . . .
we conclude that the commissioner did not meet the burden of demonstra-
ting that the department did ‘everything reasonable’ under the circumstances
to reunite the respondent with Oreoluwa.’’ Id., 546. The Supreme Court thus
held that ‘‘[u]nder the facts of the present case, however, we conclude that
it was not improper for the trial court to consider events subsequent to the
filing of the petition for termination of parental rights.’’ Id., 543.
Since then, however, two appellate opinions have reaffirmed that the reason-
able efforts determination is part of the adjudicatory phase of the proceeding;
In re Elijah G.-R., 167 Conn. App. 1, 32, 142 A.3d 482 (2016), and In re
Elijah C., 326 Conn. 480, 500, 165 A.3d 1149 (2017); and, hence, would be
appropriately measured as of the adjudicatory date. The authors of the
annotated practice book may therefore be correct that In re Oreoluwa O.
is ‘‘limit[ed] . . . to the facts of the case,’’ which they describe as ‘‘unique.’’
B. Levesque & D. Hrelic, 1A Connecticut Practice Series: Juvenile Law
(2017–2018 Ed.) § 35a-7, commentary.
From this case and In re Jennifer W., supra, 75 Conn. App. 495, however,
it thus appears that a court may, in appropriate circumstances, measure
various adjudicatory findings, including rehabilitative status and reasonable
efforts, by events occurring after the adjudicatory date. In this case, since
the petition was amended to add more factual allegations, the first day of
trial is the adjudicatory date, and any change in law occasioned by In re
Oreoluwa O. is of no import here.
32
   She told staff at the New Life Center about ‘‘her history of abusive relation-
ships and her [domestic violence] history with her husband, whom she
identified as toxic.’’ Petitioner’s exhibit 5, p. 8 of 17. She reported ‘‘physical
and emotional abuse from her husband’’ to NLC and ‘‘identified that the
abuse escalated her cocaine use, as she was attempting to self-medicate
and numb herself emotionally.’’ Petitioner’s exhibit 17, p. 8. She told DCF
social worker Orvis on January 20, 2017, that she was ‘‘blaming fa for her
relapsing.’’ Petitioner’s exhibit 23.
33
   General Statutes § 17a-112 provides in pertinent part as follows: ‘‘(j) The
Superior Court . . . may grant a petition filed pursuant to this section if it
finds by clear and convincing evidence that . . . (3) . . . (B) the child (i)
has been found by the Superior Court or the Probate Court to have been
neglected, abused or uncared for in a prior proceeding . . . and the parent
of such child has been provided specific steps to take to facilitate the return
of the child to the parent pursuant to section 46b-129 and has failed to
achieve such degree of personal rehabilitation as would encourage the belief
that within a reasonable time, considering the age and needs of the child,
such parent could assume a responsible position in the life of the child . . .
[or] (E) the parent of a child under the age of seven years who is neglected,
abused or uncared for, has failed, is unable or is unwilling to achieve such
degree of personal rehabilitation as would encourage the belief that within
a reasonable period of time, considering the age and needs of the child,
such parent could assume a responsible position in the life of the child and
such parent’s parental rights of another child were previously terminated
pursuant to a petition filed by the Commissioner of Children and Fami-
lies . . . .’’
34
   The court need not consider whether the logic of In re Elvin G., supra,
310 Conn. 503, requiring the prior issuance of specific steps for TPR petitions
brought under subparagraph (B) (i) of § 17a-112 (j) (3) also applies to
petitions brought under subparagraph (E) since the evidence proved clearly
and convincingly here that the respondent father was issued such orders.
35
   For the mother, the specific steps ordered on April 8, April 15, and July 28,
2016, identified the following service providers: ‘‘30 day inpatient program;
women’s and children’s substance abuse program; VOCA services to address
domestic violence concerns, mental health provider—[W]heeler [C]linic or
an equivalent program.’’ Although Ms. G. chose to seek treatment from Ron
Klemba instead of attending Wheeler Clinic, nothing in the evidence suggests
that he did not offer equivalent services.
For the father, the specific steps also stated, with respect to this step: ‘‘as
provided in prison or equivalent program upon release from prison.’’